De mai 2016

Journal officiel de la République du Congo 35

Loi n° 5-2016 du 23 février 2016 por-
tant approbation du contrat de partage de produc-
tion Pointe-Indienne, signé le 1‘ octobre 2015 entre
la République du Congo, la société nationale des pé-
troles du Congo et les sociétés Africa Oïl and Gas
Corporation S.A, Petroleum Trading Congo S.A et
Ifouret S.A

L'Assemblée Nationale et le Sénat
ont délibéré et adopté :

Le Président de la République promulgue loi
dont la teneur suit :

Article premier : Est approuvé le contrat de partage
de production Pointe Indienne, signé le 1 octobre
2015 entre la République du Congo, la société natio-
nale des pétroles du Congo et les sociétés Africa
Oil and Gas Corporation S.A, Pétroleum Trading
Congo S.A et Ifouret S.A, dont le texte est annexé à
la présente loi.

Article 2 : La présente loi sera publiée au Journal
officiel et exécutée comme loi de l'Etat.

Fait à Brazzaville, le 23 février 2016
Par le Président de la République,
Denis SASSOU- N'GUESSO
Le ministre des hydrocarbures,

Jean -Marc THYSTERE TCHICAYA

Le ministre d'Etat, ministre de l'économie,
des finances, du budget et du portefeuille
public,

Gilbert ONDONGO

CONTRAT DE PARTAGE DE PRODUCTION
PERMIS D'EXPLOITATION POINTE-INDIENNE

RÉPUBLIQUE DU CONGO
Table des Matières

ARTICLE 1 - DEFINITIONS

ARTICLE 2 - OBJET DU CONTRAT

ARTICLE 3 - CHAMP D'APPLICATION DU CONTRAT-
OPERATEUR

ARTICLE 4 - COMITE DE GESTION

ARTICLE 5 - PROGRAMMES DE TRAVAUX ET
BUDGET

ARTICLE 6 - DECOUVERTE D'HYDROCARBURES
ARTICLE 7 - REMBOURSEMENT DES COÛTS
PETROLIERS

ARTICLE 8 - PARTAGE DE LA PRODUCTION
ARTICLE 9 - VALORISATION DES HYDROCRABURES
LIQUIDES

ARTICLE 10 - PROVISION POUR INVESTISSEMENTS

ARTICLE 12 - TRANSFERT DE PROPRIETE ET EN-
LEVEMENT DES HYDROCARBURES LIQUIDES
ARTICLE 13 - PROPRIETE DES BIENS MOBILIERS
ET IMMOBILIERS

ARTICLE 14 - GAZ NATUREL

ARTICLE 15 - FORMATION ET EMPLOI DU PERSON-
NEL CONGOLAIS

ARTICLE 16 - PRODUITS ET SERVICES NATIONAUX
ARTICLE 17 - INFORMATIONS - CONFIDENTIALITE
— DECLARATIONS PUBLIQUES

ARTICLE 18 - CESSION

ARTICLE 19 - ENTREE EN VIGUEUR - DATE D'EF-
FET - DUREE - MODIFICATION

ARTICLE 20 - FORCE MAJEURE

ARTICLE 21 - DROIT APPLICABLE

ARTICLE 22 - ARBITRAGE

ARTICLE 23 - FIN DU CONTRAT

ARTICLE 24 - GARANTIES GENERALES

ARTICLE 25 - ADRESSES

ARTICLE 26 - DIVERS

Il a été convenu ce qui suit :
Article 1 : Définitions

Aux fins du Contrat, tels que définis ci-après, les
termes suivants auront la signification fixée au pré-
sent article :

1.1 “Année Civile” : période de douze (12) mois consé-
cutifs commençant le premier janvier et terminant le
31 décembre de chaque année :

1.2 “Baril” ou “bbl” : unité égale à 42 gallons améri-
cains (un gallon U.S. étant égal à 3,78541 litres) me-
surés à la température de quinze (15) degrés celsius :

1.3 “Brut de Référence” : le pétrole brut tel que défini
à l'Article 9 ;

1.4 “Budget” : l'estimation prévisionnelle du coût d'un
programme de travaux :

1.5 “Cession” : toute opération juridique aboutissant
à transférer entre les Parties ou à toute autre entité,
autre qu'une Partie, tout ou partie des droits et obli-
gations découlant du Contrat sur tout ou partie de la
Zone de Permis ;

1.6 “Code des Hydrocarbures” : le code, objet de la loi
n° 24-94 du 23 août 1994, en vigueur à la Date d'Effet
du présent Contrat, et ses décrets d'application :

1.7 “Comité de Gestion” : l'organe visé à l'Article 4 du
Contrat ;

1.8 “Contracteur” : désigne collectivement la SNPC,
ses associés signataires du présent Contrat et ses fu-
turs associés qui deviendraient Parties au Contrat du
fait d'une Cession ;

1.9 “Contrat” : le présent Contrat de Partage de Pro-
duction, ses annexes qui en font partie intégrante

ni

36 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

1.10 “Contrat d'Association” : le contrat (y com-
pris ses annexes et ses avenants) régissant les
rapports entre les entités constituant le Contrac-
teur, pour la réalisation en association des Travaux
Pétroliers ;

1.11 “Cost Oil” : désigne la part de la Production Nette
définie à l'Article 7.2 ;

1.12 “Cost Stop” : La limite maximale de récupération
des Coûts Pétroliers telle que définie à l'Article 7.3 :

1.13 “Coûts Pétroliers” : toutes les dépenses et les
provisions liées aux Travaux Pétroliers. Les Coûts Pé-
troliers comprennent les dépenses effectivement en-
courues par le Contracteur ainsi que les provisions
constituées du fait des Travaux Pétroliers, calcu-
lées conformément aux dispositions de la Procédure
Comptable. Les Coûts Pétroliers se repartissent entre
les dépenses d'exploitation, la provision pour déman-
tèlement et remise en état de sites (abandon), la Pro-
vision pour Investissements Diversifiés et les sommes
affectées au financement des projets sociaux :

1.13 “Date d'Effet” ou “Date d'Entrée en Vigueur” : la
date de validité du Contrat telle que définie à l'article
19.1 du Contrat.

1.15 “Dollar” : la monnaie ayant cours légal aux Etats-
Unis d'Amérique :

1.16 “Excess Cost Oil ” : désigne la part des Coûts
Pétroliers telle que définie à l'Article 8.3 :

1.17 “Gaz Naturel” : les hydrocarbures gazeux com-
prenant principalement du méthane et de l'éthane,
qui, à 15° C et à la pression atmosphérique, sont à
l'état gazeux, et qui sont découverts et/ou produits
sur la Zone de Permis, après l'extraction des liquides
de gaz naturel. Les Gaz de Pétrole Liquéfiés, ou GPL,
extraits du Gaz Naturel sont, par exception, considé-
rés comme des Hydrocarbures Liquides pour autant
qu'ils sont expédiés au point de livraison sous forme
liquide :

1.18 “Hydrocarbures” : les hydrocarbures liquides et
le Gaz Naturel découverts et/ou produits sur la Zone
de Permis ;

1.18 “Hydrocarbures Liquides” : les Hydrocarbures
découverts et/ou produits sur la Zone de Permis, y
compris les GPL, à l'exception du Gaz Naturel ;

1.20 “Parties” : les parties au Contrat, soit le Congo et
le Contracteur ;

1.21 “Permis d'Exploitation” : le permis d'exploitation
Pointe-Indienne octroyé à SNPC par Décret n° 2013-
377 du 19 juillet 2013 :

1.22 “Prix Fixé” : le prix de chaque Qualité d'Hy-
drocarbures Liquides, tel que défini à l'Article 9
ci-après ;

1.23 “Procédure Comptable” : la procédure comptable

sodémennte As Donteot

nneèce cinnmotiuee fait no

1.24 “Production Nette” : la production totale d'Hy-
drocarbures Liquides et les Gaz de Pétrole Liquéfiés,
ou GPL, diminuée de toutes eaux et de tous sédi-
ments produits ainsi que de toutes quantités d'Hy-
drocarbures réinjectées dans le gisement, utilisées ou
perdues au cours des Travaux Pétroliers :

1.25 “Profit Oil” : désigne la part de la Production
Nette définie à l'Article 8.1 du Contrat ;

1.26 “Programme de Travaux” : plan de Travaux Pé-
troliers devant être effectués durant une période dé-
terminée, approuvé par le Comité de Gestion dans les
conditions stipulées au Contrat :

1.26 “Provision pour Investissements Diversifiés” ou
“PID” : désigne la provision définie à l'article 10 du
Contrat ;

1.28 “Qualité d'Hydrocarbures Liquides” : désigne
une quelconque qualité d'Hydrocarbures Liquides li-
vrée FOB à un Prix Fixé, conformément aux disposi-
tions de l'Article 9 du Contrat, à partir de l'un des
terminaux de chargement au Congo :

1.29 “Redevance Minière Proportionnelle ou “Rede-
vance “: désigne la part de la Production Nette due
au Congo telle que prévue à l'Article 11.1 du Contrat :

1.30 “Société Affiliée” :

1.30.1 toute société dans laquelle plus de cinquante
(50) pour cent des droits de vote dans les assemblées
générales ordinaires des actionnaires ou associés, ci-
après désignées les “Assemblées”, sont détenus direc-
tement ou indirectement par l’une des Parties :

1.30.2 toutes sociétés qui détient, directement ou
indirectement, plus de cinquante (50) pour cent
des droits de vote dans les Assemblées de l’une des
Parties.

1.30.3 toute société dont les droits de vote dans les
Assemblées sont détenus pour plus de cinquante (50)
pour cent par une société qui détient elle-même, di-
rectement ou indirectement, plus de cinquante (50)
pour cent des droits de vote dans les Assemblées de
l'une des Parties ;

1.30.4 toute société dans laquelle plus de cinquante
(50) pour cent des droits de vote dans les Assemblées
sont détenus directement ou indirectement par une
société ou par plusieurs sociétés telles que décrites
aux articles 1.31.1 à 1.31.3 ci-dessus ;

1.31 ‘Tax Oil” : la part du Profit Oil revenant au Congo
et comprenant l'impôt sur les sociétés dû par les en-
tités composant le Contracteur, au taux indiqué dans
le Code des Hydrocarbures, le présent Contrat et l'Ar-
ticle 34 de la Procédure Comptable en annexe à ce
Contrat ;

1.32 “Travaux d'Abandon’ : les Travaux Pétroliers né-
cessaires à la remise en état d'un site d'exploitation et
De mai 2016

Journal officiel de la République du Congo 37

1.33 “Travaux de Développement” : les Travaux Pétro-
liers liés au Permis d'Exploitation relatifs à l'étude, la
préparation et la réalisation des opérations telles que :
sismique, forage, équipement de puits et essais de
production, construction et pose des plates-formes,
ainsi que toutes autres opérations connexes, et toutes
autres opérations réalisées en vue de l'évaluation
des gisements et de leurs extensions, de la produc-
tion, du transport, du traitement, du stockage et de
l'expédition des Hydrocarbures aux terminaux de
chargement :

1.34 “Travaux d'Exploitation” : les Travaux Pétroliers
relatifs au Permis d'Exploitation et liés à l'exploita-
tion et à l'entretien des installations de production, de
traitement, de stockage, de transport et d'expédition
des Hydrocarbures ;

1.35 “Travaux Pétroliers” : toutes activités conduites
pour permettre la mise en œuvre du Contrat sur la
Zone de Permis, notamment les études, les prépa-
rations et réalisations des opérations, les activités
juridiques, fiscales, comptables et financières. Les
Travaux Pétroliers se répartissent entre les Travaux
d'Exploitation, les Travaux de Développement et les
Travaux d’Abandon ;

1.36 “Trimestre” : une période de trois (3) mois consé-
cutifs commençant le premier jour de janvier, d'avril,
de juillet et d'octobre de toute Année Civile ;

1.37 “Zone de Permis” : désigne la zone couverte par
le Permis d'exploitation Pointe-Indienne.

Article 2 : Objet du Contrat

Le Contrat a pour objet de définir les modalités selon
lesquelles le Contracteur réalisera les Travaux Pétro-
liers sur la Zone de Permis et selon lesquelles les Par-
ties se partageront la production d'Hydrocarbures en
découlant.

Article 3 : Champ d'application du Contrat - Opérateur

3.1 Ce contrat est un contrat de partage de produc-
tion sur la Zone de Permis régi par les dispositions
de la loi n° 24-94 du 23 août 1994 portant Code des
Hydrocarbures et par toutes les autres dispositions
légales et réglementaires en vigueur applicables au
Contrat à la Date d'Effet.

3.2 Les Travaux Pétroliers sont réalisés au nom et
pour le compte du Contracteur par une des entités
composant celui-ci et dénommée “l'Opérateur”. L'Opé-
rateur est désigné par le Contracteur dans le cadre du
Contrat d'Association. A la Date d’Effet de ce Contrat,
AOGC est l'Opérateur désigné par le Contracteur pour
le Permis d'Exploitation.

3.3 Pour le compte du Contracteur, l'Opérateur a no-
tamment pour tâche de :

(a) Préparer et soumettre au Comité de Gestion
les projets de Programme de Travaux annuels, les

(b) Diriger, dans les limites des Programmes de Tra-
vaux et Budgets approuvés, l'exécution des Travaux
Pétroliers ;

(c) Préparer les Programmes de Travaux d'Exploita-
tion et de Travaux d'Abandon relatifs aux gisements
découverts sur le Permis d'Exploitation :

(d) Sous réserve de l'application des dispositions de
l'article 3.6 ci-après, négocier et conclure avec tous
tiers les contrats relatifs à l'exécution des Travaux Pé-
troliers;

(e) Tenir la comptabilité des Travaux Pétroliers,
préparer et soumettre annuellement au Congo les
comptes, conformément aux dispositions de la Procé-
dure Comptable ;

(9 Conduire les Travaux Pétroliers, de la manière la
plus appropriée et, d'une façon générale, mettre en
œuvre tous les moyens appropriés en respectant les
règles de l’art généralement acceptées dans l'industrie
pétrolière internationale, en vue de :

{i) l'exécution des Programmes de Travaux dans les
conditions techniques et économiques généralement
suivies dans l'industrie pétrolière, et

(üi) l'optimisation de la production dans le respect
d'une bonne conservation des gisements exploités.

3.4 Dans l'exécution des Travaux Pétroliers, l'Opéra-
teur doit, pour le compte du Contracteur :

(a) Conduire avec diligence toutes les opérations
conformément aux pratiques généralement acceptées
et suivies dans l'industrie pétrolière, se conformer
aux règles de l'art en matière de champs pétrolifères
et de génie civil et accomplir ces opérations d'une ma-
nière efficace et économique. Toutes les opérations
sont exécutées conformément aux termes du Contrat.

(b) Fournir le personnel nécessaire aux Travaux Pé-
troliers en tenant compte des dispositions de l'Article
16.2 ci-après.

(c) Permettre à un nombre raisonnable de représen-
tants du Congo d’avoir un accès périodique, aux frais
du Contracteur, aux lieux où se déroulent les Travaux
Pétroliers, avec le droit d'observer tout ou partie des
opérations qui y sont conduites. Le Congo peut, par
l'intermédiaire de ses représentants ou employés dû-
ment autorisés, examiner tout ou partie des données
et interprétations de l'Opérateur se rapportant aux
Travaux Pétroliers, y compris, sans que cette énumé-
ration soit limitative, carottes, échantillons de toute
nature, analyses, données magnétiques, diagrammes,
cartes, tables et levés.

Le Contracteur doit également permettre, à sa charge,
aux représentants du Congo de faire des contrôles
périodiques sur les installations pétrolières. Ces dé-
penses constituent des Coûts Pétroliers récupérables.
38 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

bures), mettre en place et maintenir en vigueur toutes
les couvertures d'assurances de types et montants
conformes aux usages généralement acceptés dans
l'industrie pétrolière et aux dispositions de ce Contrat.

Le Contracteur pourra également s'assurer par le
biais des sociétés captives.

(e) Payer ponctuellement tous les frais et dépenses en-
courus au titre des Travaux Pétroliers.

(9 Maintenir au Congo une copie de toutes les don-
nées décrites sous c) ci-dessus, exception faite de tels
documents ou matériaux qui nécessitent des condi-
tions d'emmagasinage ou de conservation spéciales,
qui doivent être maintenus dans un lieu choisi par
les Parties, sous la responsabilité de l'Opérateur, et
auxquels le Congo a plein droit d'accès.

(g) Fournir une copie des données décrites sous c) ci-
dessus au Congo.

3.5 Le Contracteur doit exécuter chaque Programme
de Travaux dans les limites du Budget correspondant
et ne peut entreprendre aucune opération qui ne soit
comprise dans un Programme de Travaux approuvé
ni engager de dépenses qui excédent les montants
inscrits au Budget, sous réserve de ce qui suit :

(a) Si cela s'avère nécessaire pour l'exécution d'un
Programme de Travaux approuvé, le Contracteur
est autorisé à faire des dépenses excédant le Budget
adopté, dans la limite de dix (10) pour cent du mon-
tant d'un poste quelconque du Budget. L'Opérateur
doit rendre compte de cet excédent de dépenses au
Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le Contracteur est
aussi autorisé à effectuer, dans le cadre de Travaux Pé-
troliers des dépenses imprévues non incluses dans un
Programme de Travaux (mais qui y sont liées) et non
inscrites dans un Budget, dans la limite cependant d'un
total de un million cinq cent mille (1 500 000) Dollars
ou de leur contre-valeur dans une autre monnaie.
Toutefois, ces dépenses ne doivent pas être faites pour
atteindre des objectifs jusqu'alors refusés par le
Comité de Gestion et l'Opérateur doit le cas échéant
présenter dans les plus brefs délais un rapport relatif
à ces dépenses au Comité de Gestion.

Lorsque ces dépenses sont approuvées par le Comité
de Gestion, le montant autorisé est à nouveau porté à
un million cinq cent mille (1 500 000) Dollars ou à leur
contre-valeur dans toute autre monnaie, le Contrac-
teur ayant en permanence le pouvoir de dépenser ce
montant aux conditions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux Pé-
troliers, l'Opérateur peut engager les dépenses immé-
diates qu'il juge nécessaires pour la protection des
vies, des biens et de l'environnement. Il doit faire part
dans les plus brefs délais praticables au Comité de
Gestion des circonstances de ce cas d'urgence et de
ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le
Contracteur devra faire des appels d'offres pour les
matériels et services dont le coût est estimé supérieur
à un million deux cent mille (1 200 000) Dollars pour
les Travaux de Développement et les Travaux d'Ex-
ploitation. Les entités composant le Contracteur et
les Sociétés Affiliées pourront soumissionner dans le
cadre de ces appels d'offres; cependant, aucune pré-
férence imméritée ne sera donnée à de telles offres.
La procédure ci-dessus ne s’appliquera pas pour les
études géologiques et géophysiques, l'interprétation,
l'analyse des roches mères, l'analyse pétrophysique
et géochimique, la supervision et l'ingénierie des Tra-
vaux Pétroliers, l'acquisition de logiciels, les simula-
tions, les études de gisements et les travaux nécessi-
tant l'accès à des informations confidentielles lorsque
l'une des entités composant le Contracteur aura la
possibilité de fournir les prestations à partir de ses
moyens propres ou de ceux de ses Sociétés Affiliées.

Le Contracteur devra permettre au Congo de partici-
per au dépouillement de tous les appels d'offres visés
ci-dessus qui seront lancés par le Contracteur.

3.7 Le Contracteur exerce ses fonctions en industriel
diligent. Sa responsabilité ne saurait être recherchée
que pour les pertes et les dommages résultant de ses
actions sous les termes de ce Contrat dans les cas
de fautes lourdes ou délibérées, telle qu'appréciée au
regard des pratiques et usages internationaux de l'in-
dustrie pétrolière.

Article 4 : Comité de Gestion

4.1 Aussitôt que possible après la Date d'Effet du
Contrat, il sera constitué, pour la Zone de Permis,
un Comité de Gestion composé d'un représentant du
Contracteur et d'un représentant du Congo. Chaque
entité membre du Comité de Gestion nommera un
représentant et un suppléant. Le suppléant nommé
par une Partie agira seulement au cas où le représen-
tant désigné par cette Partie ne serait pas disponible.
Chaque Partie aura le droit de remplacer à tout mo-
ment son représentant ou son suppléant en avisant
par écrit l'autre Partie de ce remplacement. Le Congo
et le Contracteur pourront faire participer au Comité
de Gestion un nombre raisonnable de membres de
leur personnel.

4.2 Le Comité de Gestion examine toutes questions
inscrites à son ordre du jour relatives à l'orientation,
à la programmation et au contrôle de la réalisation
des Travaux Pétroliers. Il examine notamment les
Programmes de Travaux et les Budgets qui font l'ob-
jet d'une approbation et il contrôle l'exécution desdits
Programmes de Travaux et Budgets.

Pour l'exécution de ces Programmes de Travaux et
Budgets approuvés, l'Opérateur, pour le compte du
Contracteur, prend toutes les décisions nécessaires
pour la réalisation des Travaux Pétroliers conformé-
ment aux termes du Contrat.

4.3 Les décisions du Comité de Gestion sont prises
De mai 2016

Journal officiel de la République du Congo 39

(a) pour les Travaux de Développement, y compris
les travaux de développement complémentaire, les
Travaux d'Exploitation et les Travaux d'Abandon,
ainsi que pour les décisions relatives à l'arrêt des
Travaux d'Exploitation sur l'un ou l'autre des gise-
ments de la Zone de Permis, l'Opérateur présente,
pour le compte du Contracteur, au Comité de Gestion,
les orientations, les Programmes de Travaux et les
Budgets qu'il propose pour approbation. Les décisions
du Comité de Gestion sur ces propositions sont prises à
l'unanimité.

Si une question ne peut pas recueillir l'unanimité
à une réunion du Comité de Gestion, l'examen de
la question est reporté à une deuxième réunion du
Comité de Gestion qui se tient, sur convocation de
lOpérateur, dix (10) jours au moins après la date de
la première réunion. Pendant ce délai, les Parties se
concertent et l'Opérateur fournit toutes informations
et explications qui lui sont demandées par le Congo.

b) Pour la détermination des provisions liées aux Tra-
vaux d’Abandon, les décisions du Comité de Gestion
sont prises à l'unanimité.

Les décisions du Comité de Gestion ne doivent pas
être susceptibles de porter atteinte aux droits et obli-
gations des entités constituant le Contracteur dans le
cadre du Contrat.

4.4 Le Comité de Gestion se réunit chaque fois que
l'Opérateur le demande, sur convocation adressée au
moins quinze (15) jours à l'avance. La convocation
contient l'ordre du jour proposé, la date, l'heure et le
lieu de la réunion. L'Opérateur fait parvenir au Congo
les éléments d’information nécessaires à la prise des
décisions figurant à l'ordre du jour au moins huit (8)
jours avant la réunion. Le Congo peut à tout moment
demander que l'Opérateur convoque une réunion
pour délibérer sur des questions déterminées qui font
alors partie de l’ordre du jour de la réunion. Le Comité
de Gestion doit se réunir au moins deux fois au cours
de chaque Année Civile pour discuter et approuver le
Programme de Travaux et le Budget afférent à l'Année
Civile en cours. Le Comité de Gestion ne peut statuer
sur une question qui ne figure pas à l'ordre du jour
de la réunion, sauf décision contraire unanime des
représentants des Parties.

4.5 Les séances du Comité de Gestion sont présidées
par le représentant du Congo. L'Opérateur en assure
le secrétariat.

4.6 L'Opérateur prépare un procès-verbal écrit de
chaque séance et en envoie copie au Congo dans les
quinze (15) jours de la date de la réunion, pour ap-
probation ou remarques dans les trente (30) jours à
compter de la date de réception. En outre, l'Opéra-
teur établit et soumet à la signature du représentant
du Congo et du Contracteur, avant la fin de chaque
séance du Comité de Gestion, une liste des questions
ayant fait l'objet d'un vote et un résumé des résolu-
tions adoptées à l'occasion de chaque vote.

AT Mausto misnntins most Abe mnssemminn À In Aéniainen

formelle à condition que cette question soit transmise
par écrit par l'Opérateur au Congo. Dans le cas d'une
telle soumission, le Congo doit, dans les dix (10) jours
suivant réception de la question, communiquer son
vote par écrit à l'Opérateur. à moins que la question
soumise au vote ne requière une décision dans un
délai stipulé par l'Opérateur qui, à moins de condi-
tions d'urgence nécessitant une réponse plus rapide,
ne peut être inférieur à quarante huit (48) heures. En
absence de réponse du Congo dans le délai imparti.
la proposition de l'Opérateur est considérée comme
adoptée. Toute question qui reçoit le vote affirmatif
requis dans les conditions prévues à l'article 4.3 ci-
dessus est réputée adoptée comme si une réunion
avait été tenue.

4.8 Le Comité de Gestion peut décider d'entendre
toute personne dont l'audition est demandée par l'une
des Parties. Chaque Partie peut en outre, à ses frais,
se faire assister aux réunions du Comité de Gestion
par des experts extérieurs de son choix, à condition
d'obtenir un engagement de confidentialité desdits
experts, étant entendu que les experts assistant le
Congo ne doivent présenter aucun lien avec des s0-
ciétés pétrolières concurrentes des entités composant
le Contracteur.

4.9 Rattaché au Comité de Gestion, un Comité d'Eva-
luation des Provisions pour Travaux d’Abandon est
institué, chargé d'examiner, pour recommandation
audit Comité de Gestion :

- les programmes des Travaux d'Abandon et l'esti-
mation de leurs coûts ;

- le calcul des provisions pour remise en état des
sites ;

- le calcul du montant correspondant aux produits fi-
nanciers générés par les provisions pour la remise en
état des sites, ainsi qu’une recommandation d’affecta-
tion desdites provisions. Il est convenu entre le Congo
et le Contracteur que les provisions constituées non
placées dans un organisme tiers mais conservées dans
la trésorerie de la société constituante ou de celle de
ses Sociétés Affiliées, sont réputées avoir généré des
produits financiers au Taux de Référence + 0,2%.

«Taux de Référence » signifie le taux d'intérêt inter-
bancaire LIBOR à 1 mois sur Dollar, tel que publié sur
*TELERATE”à la page ‘3750° à 11h00 (de Londres).
ou toute autre page de substitution, 2 jours ouvrables
avant le jour du tirage ou du renouvellement (avec
arrondi au 1/16° de 1% l'an supérieur si nécessaire).

Le Comité d'Evaluation des Provisions pour Travaux
d'Abandon est composé de représentants (un titulaire
et un suppléant) du Contracteur et du Congo.

Ce Comité se réunira selon une périodicité qu'il aura
déterminée d'un commun accord.

Le secrétariat du Comité est assuré par un représen-
tant de l'Opérateur, chargé également de rédiger un
40 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

voyé à tous les participants pour approbation. L’ab-
sence de réponse dans le délai de dix (10) jours ouvrés
suivant la transmission dudit compte rendu sera ré-
puté valoir approbation de son contenu.

Les Coûts du Comité d'Evaluation des Provisions
pour Travaux d’Abandon relatifs à la participation
des représentants du Congo et du Contracteur et au
fonctionnement dudit Comité seront supportés par le
Contracteur et constitueront des Coûts Pétroliers.

Article 5 : Programmes de Travaux et Budgets

5.1 Pour le compte du Contracteur, l'Opérateur pré-
sentera au Congo, dans un délai de soixante (60)
jours à compter de la Date d'Effet, l'état des lieux de
la Zone de Permis à la Date d'Effet ainsi que le Pro-
gramme de Travaux que le Contracteur propose pour
le restant de l'Année Civile en cours, avec le Budget
correspondant.

Par la suite, au plus tard le quinze (15) novembre de
chaque Année Civile, l'Opérateur soumettra au Congo
le Programme de Travaux qu'il se propose de réaliser
au cours de l'Année Civile suivante ainsi que le pro-
jet de Budget correspondant. Au moment de la sou-
mission du Programme de Travaux et du Budget de
chaque Année Civile, l'Opérateur présente sous forme
moins détaillée des Programmes de Travaux et Bud-
gets prévisionnels pour les deux (2) Années Civiles
suivantes.

5.2 Au plus tard le quinze (15) décembre de chaque
Année Civile, le Comité de Gestion adopte le Pro-
gramme de Travaux et le Budget relatifs à l'Année Ci-
vile suivante. Au moment où il adopte un Programme
de Travaux et un Budget, le Comité de Gestion exami-
nera, à titre préliminaire et indicatif, et sans l'adopter,
le Programme de Travaux et le Budget pour les deux
(2) Années Civiles suivantes. Aussitôt que possible
après l'adoption d’un Programme de Travaux et d'un
Budget. l'Opérateur en adresse une copie au Congo.

5.3 Chaque Budget contient une estimation détaillée,
par Trimestre, du coût des Travaux Pétroliers prévus
dans le Programme de Travaux correspondant au Tri-
mestre en question. Chaque Programme de Travaux
et chaque Budget est susceptible d'être révisé et mo-
difié par le Comité de Gestion à tout moment dans
l'année.

5.4 Dans les quatre-vingt-dix (90) jours suivant la fin
d'une Année Civile ou, en cas de fin du Contrat, dans
les trois (3) mois de cette expiration, Opérateur doit,
pour le compte du Contracteur, rendre compte au
Congo de la façon dont a été exécuté le Budget affé-
rent à l'Année Civile écoulée.

5.5 À la Date d'Effet du Contrat, si l'Opérateur estime
qu'au total soixante quinze (75) pour cent des réserves
prouvées du Permis d'Exploitation objet du Contrat
devraient avoir été produites au terme de l'Année Ci-
vile qui suivra, il soumettra au Comité d'Evaluation
des Provisions pour Travaux d'Abandon dont les ca-

d'Abandon qu'il se propose de réaliser sur le Permis
d'Exploitation. avec un plan de remise en état du site,
un calendrier des travaux prévus et une estimation
détaillée de l'ensemble des coûts liés à ces Travaux
d'Abandon.

Pour permettre la récupération de ces Coûts Pétro-
liers conformément aux dispositions de l'Article 7.5
ci-après par les entités composant le Contracteur
sous la forme de provisions pour la remise en état des
sites, l'Opérateur déterminera, au plus tard le quinze
(15) novembre de l'Année Civile en cours, le montant
exprimé en Dollars par Baril de la provision à consti-
tuer. Ce montant sera égal au montant total estimé
des Travaux d'Abandon divisé par le montant des ré-
serves prouvées restant à produire selon ses estima-
tions sur ce Permis d'Exploitation.

En outre, lOpérateur caleulera conformément aux
dispositions de l'article 4.9, et ce à partir du 1‘ janvier
2012, le montant des produits financiers notionnels
de l’année écoulée générés par les provisions consti-
tuées pour couvrir à terme les Travaux d'Abandon.
Ce montant sera réputé correspondre à une provision
pour remise en état des sites, et, en conséquence,
sera porté au compte des Coûts Pétroliers.

Au plus tard le quinze (15) décembre de la même An-
née Civile, le Comité de Gestion adoptera, sur recom-
mandation du Comité d'Evaluation des Provisions
pour Travaux d'Abandon et pour le Permis d'Exploi-
tation objet du présent Contrat, le Programme de Tra-
vaux d'Abandon, et le Budget global correspondant,
pour la période allant jusqu'à la fin de la réalisation
des Travaux d'Abandon. A la même date, le Comité
de Gestion approuvera également le montant de la
provision que le Contracteur sera tenu de constituer
pour chaque Baril d'Hydrocarbures Liquides restant
à produire.

Chaque entité membre du Contracteur imputera en
conséquence sur les Coûts Pétroliers de chacune des
Années Civiles suivantes une somme égale au mon-
tant de la provision à constituer par Baril restant à
produire multipliée par la part de la production d'Hy-
drocarbures Liquides lui revenant au titre de l'Année
Civile considérée sur ce Permis d'Exploitation.

Si besoin est. au plus tard le quinze (15) novembre de
chaque Année Civile, l'Opérateur présentera au Comi-
té d'évaluation des Provisions pour Travaux d'Aban-
don. les modifications qu'il convient d'apporter à l'es-
timation des réserves restant à exploiter et au coût
des Travaux d’Abandon prévus. En fonction de ces
nouvelles estimations de réserves restant à produire
et des nouvelles estimations de coûts des Travaux
d'Abandon, l'Opérateur déterminera le cas échéant,
compte tenu des provisions déjà effectuées à ce titre,
le nouveau montant en Dollars des provisions à
constituer pour l'ensemble des Années Civiles à venir
jusqu'à l'arrêt de la production sur chaque Baril d'Hy-
drocarbures Liquides qui sera produit. Le Comité de
Gestion approuvera, sur recommandation du Comité
d'Evaluation des Provisions pour Travaux d'Abandon,
De mai 2016

Journal officiel de la République du Congo 41

5.6 Les livres et écritures comptables, et tous les
documents financiers et techniques du Contracteur
se rapportant aux Travaux Pétroliers sont soumis à
vérification et à inspection périodiques de la part du
Congo ou de ses représentants.

Si le Congo désire exercer ce droit de vérification, il
préviendra le Contracteur par écrit. Telle vérification
aura lieu dans un délai de quarante cinq (45) jours
suivant telle notification et sera menée, soit en faisant
appel au personnel de l'administration congolaise,
soit en faisant appel à un cabinet indépendant inter-
nationalement reconnu, désigné par lui et agréé par
le Contracteur. L'agrément du Contracteur n'est pas
refusé sans motif valable.

Pour une Année Civile donnée, le Congo dispose d'un
délai de quinze (15) mois à compter de la date de dépôt
auprès du Congo des comptes définitifs pour l'Année
Civile en vérification pour effectuer en une seule fois
ces examens et vérifications. Bien qu'il soit prévu que
le Congo exercera normalement son droit de vérifica-
tion annuellement sur ce délai de quinze (15) mois,
le Congo peut exercer son droit de vérification pour
plusieurs exercices antérieurs, jusqu'à un maximum
de deux (2) Années Civiles à partir de la date de dépôt
des comptes définitifs auprès du Congo pour l'exer-
cice le plus récent.

Au cas où, pour une raison quelconque, ces vérifi-
cations n'avaient pas été effectuées annuellement,
ces vérifications concernant plusieurs exercices se-
ront effectuées en une seule fois et de façon à gêner
le moins possible le Contracteur et incluent l'exercice
le plus récent pour lequel des comptes définitifs ont
été déposés.

Lorsque le Congo exerce ce droit d'audit, les Budgets
relatifs à cet exercice particulier sont utilisés pour la
réalisation de ces contrôles.

Les frais afférents à cette vérification sont pris en
charge par le Contracteur, dans la limite d'un mon-
tant annuel de trente cinq mille (35.000) Dollars par
vérification, et font partie des Coûts Pétroliers. Ce
montant est actualisé chaque année par application
de l'indice défini à l’article 7.6 du Contrat.

Lorsque la vérification n'est pas réalisée par le per-
sonnel de l'administration congolaise, le cabinet indé-
pendant agréé par le Congo et le Contracteur exerce
sa mission dans le respect des termes de référence
établis par le Congo pour l'examen de l'application des
règles définies dans la Procédure Comptable pour la
détermination des Coûts Pétroliers et leur récupéra-
tion. Lesdits termes de référence sont communiqués
au Contracteur avant l'intervention dudit cabinet. Le
rapport final de cette vérification est communiqué
dans les meilleurs délais au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur qui
sont notamment chargées de fournir leur assistance au
Contracteur, pourront être audités conformément aux
dispositions de l’article 22 de la Procédure Comptable.

levées lors des inspections et vérifications, le Congo
peut présenter ses objections au Contracteur par
écrit et de manière raisonnablement détaillée, dans
les quatre-vingt-dix (90) jours suivant la fin de ces
examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les
calculs relatifs au partage de la Production Nette de
ladite Année Civile sont considérés comme définiti-
vement approuvés lorsque le Congo n'a pas opposé
d'objection dans les délais visés ci-dessus.

Toute objection, contestation ou réclamation raison-
nablement soulevée par le Congo fait l'objet d'une
concertation avec le Contracteur ou l'entité compo-
sant le Contracteur concernée. Ce dernier rectifiera
les comptes et prendra en compte toutes les contesta-
tions soulevées par le Congo dans les plus brefs délais
en fonction des accords qui seront intervenus, ceci en
application des dispositions de la réglementation en
vigueur au Congo.

Au cas où le litige persisterait, la procédure d'’arbi-
trage définie à l'Article 22 s'appliquerait, ce qui pour-
rait mener à l'application des dispositions visées au
Titre XIII du Code des Hydrocarbures.

5.7 Les registres et livres de comptes et tous les docu-
ments financiers et techniques retraçant les Travaux
Pétroliers sont tenus par l'Opérateur en langue fran-
çaise et libellés en Dollars. Les registres sont utilisés
pour déterminer la quote-part des Coûts Pétroliers et
de la production revenant à chacune des entités com-
posant le Contracteur aux fins du calcul par celles-ci
des quantités d'Hydrocarbures Liquides leur revenant
au titre des Articles 7 et 8 du Contrat.

Il est de l'intention des Parties qu'à l'occasion de la
conversion de devises et de toutes autres opérations
de changes relatives aux Travaux Pétroliers que le
Contracteur ne réalise ni gain, ni perte, qui ne soit
porté aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations sont préci-
sées dans la Procédure Comptable.

Article 6 : Découverte d'Hydrocarbures

6.1 Si, dans le cadre du développement complémen-
taire programmé sur le Permis d'Exploitation, une
découverte d'un nouveau gisement ou d'une exten-
sion du champ existant est faite pour le compte du
Contracteur, l'Opérateur en informe le Congo, dans
les meilleurs délais et au plus tard dans les trente
(30) jours qui suivent la fin du sondage de découverte.
Le Contracteur présente au Comité de Gestion un
premier rapport de découverte sur le ou les niveaux
rencontrés qui peuvent être considérés comme pro-
ducteurs, l'importance des indices donnés par le gi-
sement et une estimation des travaux à entreprendre
dans les trois (3) mois suivants.

6.2 Au plus tard dans les six (6) mois qui suivent la
découverte. après mise à iour du rapport de décou-
42 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

- un rapport détaillé sur la découverte ;

- un Programme de Travaux et le Budget prévi-
sionnel nécessaire à la délinéation du gisement
comprenant notamment les travaux complé-
mentaires à effectuer et le nombre de puits de
délinéation à forer ;

- un planning de réalisation des travaux de dé-
linéation.

Après examen et modifications éventuelles des pro-
positions du Contracteur par le Comité de Gestion,
les règles de décision définies à l'Article 4.3 ci-dessus
s'appliquent.

6.3 A l'issue des travaux de délinéation, le Contrac-
teur soumet un rapport au Comité de Gestion sur les
possibilités de mise en production du gisement ainsi
délimité.

Article 7 : Remboursement des Coûts Pétroliers

7.1 Le Contracteur assure le financement de l'intégra-
lité des Coûts Pétroliers.

7.2 Le remboursement des Coûts Pétroliers s'effec-
tuera sur la Zone de Permis. A cet effet, une part de la
production d'Hydrocarbures Liquides provenant de la
Zone de Permis au cours de chaque Année Civile sera
effectivement affectée au remboursement des Coûts
Pétroliers (ci-après désignée “Cost Oil”) comme suit :

7.3 Chaque entité composant le Contracteur com-
mencera à récupérer dès l'approbation du présent
CPP, sa part de Coûts Pétroliers relatifs à la zone de
permis en recevant chaque année civile, une quantité
d'Hydrocarbures Liquides équivalent au pourcentage
indiqué ci-dessous, du total de la production nette du
permis d'Exploitation multipliée par le pourcentage
d'intérêt qu'elle détient dans ce permis d'exploitation.

Récupération des Coûts Pétroliers

Production Nette

Cumulée (MMBBLS) Limite du Cost Oil

0à10 70 %
10 à 50 60%
Supérieur à 50 50%

Les Coûts Pétroliers non récupérés par une entité
composant le Contracteur au cours de ladite Année
Civile seront récupérés sur les Années Civiles sui-
vantes jusqu'à récupération totale ou expiration du
Contrat.

7.4 La valeur du Cost Oïl sera déterminée en utilisant
le Prix Fixé de la Qualité d'Hydrocarbures Liquides
produite tel que défini à l'Article 9 ci-dessous.

7.5 Le remboursement des Coûts Pétroliers pour
chaque Année Civile au titre du présent Permis d'Ex-
ploitation s'effectuera selon l'ordre de priorité suivant:

- la Provision pour Investissements Diversifiés :

- les coûts des travaux de développement :

- les provisions décidées pour la couverture des
coûts des Travaux d'Abandon.

Les Coûts Pétroliers sont reclassés dans les catégo-
ries de Travaux Pétroliers ci-dessus selon leur nature.

7.6 Au moment de leur remboursement, les Coûts
Pétroliers non récupérés seront actualisés à compter
de leur date de paiement par application de l'indice
d'inflation du produit intérieur brut des Etats-Unis
d'Amérique, tel que publié par l'OCDE dans sa Revue
Mensuelle, à la page “National Accounts”, sous les ré-
férences : “National Income and Product - Etats-Unis
— Implicit Price Level”. La valeur de l'indice était de
100 en 1985 et de 132,3 au 4ème trimestre 1993 (pu-
blication du mois de mars 1996). En cas d'impossibi-
lité d'utiliser ladite référence, les Parties se concerte-
ront pour convenir d'une nouvelle référence. Le rem-
boursement annuel des Coûts Pétroliers se fera à la
limite du Cost Stop.

Sur la Zone de Permis, afin de tenir compte des situa-
tions particulières qui résulteraient des prix excep-
tionnellement hauts des hydrocarbures liquides, les
Parties conviennent des dispositions suivantes :

il- Production cumulée comprise entre O et 10 MB-
BLS :

+ Dans cette tranche de production cumulée, aucun
Seuil de Prix Haut n'est appliqué.

äü)- Production cumulée comprise entre 10 et 50 MB-
BLS :

e Si le Prix Fixé est inférieur à 50 Dollars par Baril
(ci-après défini Seuil de Prix Haut), le Cost Stop
sera égal à 60 % :

° Au cas où le Prix Fixé est supérieur à 50 Dollars
par Baril, valeur au 1‘ janvier 2013, valeur actua-
lisée comme indiquée à l'Article 8.2 dernier alinéa,
le Cost Stop sera égal à : 60% X Seuil de Prix
Haut /Prix Fixé.

äi)- Production cumulée est supérieur à 50 MBBLS :

+ Si le Prix Fixé est inférieur à 45 Dollars par
Baril Base 2013 (ci-après défini Seuil de Prix
Haut), le Cost Stop sera égal à 50%:

° Au cas où le Prix Fixé est supérieur à 45 Dol-
lars par Baril, valeur au 1° janvier 2013, va-
leur actualisée comme indiquée à l'Article 8.2
dernier alinéa, le Cost Stop sera égal à : 50%
X Seuil de Prix Haut /Prix Fixé.

7.7  Nonobstant toutes autres dispositions de ce
Contrat, les coûts associés aux Travaux de Dévelop-
pement et d'Abandon, qui n'ont pas été récupérés
dans le cadre du présent Permis d'Exploitation, se-
ront des Coûts Pétroliers récupérables dans l'ordre de

cAninämatinn dAäfinin à lAstinla TE ni doccouce

De mai 2016

Journal officiel de la République du Congo 43

8.1 La Production Nette sur la Zone de Permis, déduc-
tion faite de la Redevance minière proportionnelle et
de la quantité affectée au remboursement des Coûts
Pétroliers, conformément aux dispositions de l'Article
7 ci-dessus (ci-après désignée « Profit Oil »), sera par-
tagée entre le Congo et le Contracteur dans les pro-
portions indiquées ci-dessous.

Partage du Profit Oil

Production Nette Pourcentage Pourcentage
Cumulée (MMBBLS) “ de l'Etat
Contracteur
0à10 75% 25%
10 à 50 60% 40%
Supérieur à 50 50% 50%

8.2 Dans la Zone de Permis, si le Prix Fixé de la qua-
lité d'Hydrocarbures Liquides produite est supérieur
au Seuil de Prix Haut défini ci-dessous, la part de la
qualité d'Hydrocarbures Liquides produite équivalant
en valeur à la différence entre le Seuil de Prix Haut
et le Prix Fixé, sera partagée, pour une production
cumulée au-delà de 10 MMBBLS et après déduction
de la Redevance, à raison des taux indiqués ci-des-
sous. Les quantités restantes de la qualité d'Hydro-
carbures Liquides resteront partagées comme stipulé
à l'Article 8.1.

Partage au dessus du seuil de Prix Haut

Production Nette Part du Part du

Cumulée (MMBBLS) Contracteur Congo
10 à 50 45% 55%
Supérieur à 50 40% 60%

Le Seuil de Prix applicable à tout moment tel que dé-
fini à l’article 7.6 ci-dessus sera déterminé au 1“ jan-
vier 2013 par application de l'indice défini au même
Article 7.6 du présent Contrat.

Il est entendu qu'en déterminant le seuil d'un prix
haut, l'application de l'indice d'inflation se fera à par-
tir du 1* janvier 2013, indépendamment de la Date
d'Entrée en Vigueur du présent Contrat.

8.3 Si les Coûts Pétroliers devant être récupérés du-
rant une année donnée sont en dessous de la valeur
du Cost Stop comme défini à l'Article 7.2, la diffé-
rence entre la quantité de production équivalant à
de tels Coûts Pétroliers et le Cost Stop sera consi-
dérée comme « Excess Oil » et sera partagée entre le
Contracteur et le Congo comme indiqué ci dessous :

Partage de l'Excess Cost Oil

Production Nette Part du Part du
Cumulée (MMBBLS) Contracteur Congo
0 à 10 50 % 50 %
10 à 50 35% 65%
Supérieur à 50 30% 70%

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Pour les besoins de la gestion du présent Contrat,
le brut de référence sera le Brent de la Mer du Nord,
dont la valeur de la cotation telle que publiée par le
Platt's à la rubrique «Brent daté» sera de prix de réfé-
rence».

Aux fins de la récupération des Coûts Pétroliers, du
partage du Profit Oil, de la détermination des mon-
tants à verser au titre de la PID prévue à l’article 10
ci-après et de la perception en espèces de la Rede-
vance Minière Proportionnelle, le prix de la Qualité
d'Hydrocarbures Liquides produite est le “Prix Fixé”.

Le Prix Fixé reflétant la valeur de la Qualité d'Hydro-
carbures Liquides produite, FOB terminal de char-
gement au Congo, sur le marché international, est
déterminé en Dollars par Baril. Le Prix Fixé est dé-
terminé paritairement par le Contracteur et le Congo
pour chaque mois.

9.2 Dans le mois suivant la fin de chaque Trimestre, le
Congo et le Contracteur se rencontrent afin de détermi-
ner d'un commun accord, pour la Qualité d'Hydrocar-
bures Liquides produite, le Prix Fixé pour chaque mois
du Trimestre écoulé. A cette occasion, le Contracteur
soumet au Congo les informations visées à l’article 9.1
ci-dessus et tout élément pertinent se rapportant à la
situation et à l'évolution des prix des Hydrocarbures
Liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne
peut être obtenu, les Parties se rencontrent à nou-
veau en apportant toute information complémentaire
utile relative à l'évolution des prix des Hydrocarbures
Liquides de qualités similaires afin d'obtenir une dé-
cision unanime avant la fin du deuxième mois suivant
la fin du Trimestre considéré.

Pour les besoins de la gestion du Contrat, le Contrac-
teur détermine en tant que de besoin un prix mensuel
provisoire qui reflètera le niveau du marché pétrolier
à cette période, pour la Qualité d'Hydrocarbures Li-
quides produite, qu'il applique jusqu'à la détermina-
tion définitive du Prix Fixé pour le mois considéré. Ce
prix provisoire est porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la dé-
termination du Prix Fixé, l'une ou l’autre Partie peut

soumettre le différend à l'arbitrage dans les condi-
DA. OO di Made

44 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

9.3 En cas d'exploitation du gisement de Gaz Naturel,
le Congo et le Contracteur se concerteront pour fixer
le prix du Gaz Naturel conformément aux dispositions
de l'Article 14 ci-après.

Article 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés ou
“PID”, a pour objet de permettre d’affecter des fonds à
des investissements ou à des engagements financiers
destinés au développement de l'économie congolaise.
Ces fonds seront affectés notamment à la promotion
des petites et moyennes entreprises, des petites et
moyennes industries et à une aide au financement
des projets de promoteurs nationaux.

Le montant de la PID est fixé pour chaque Année Ci-
vile à un pour cent (1%) de la valeur au (x) Prix Fixé(s)
de la Production Nette de la Zone de Permis.

Les montants correspondants sont versés par chaque
entité composant le Contracteur sur les comptes indi-
qués par le Congo, conformément aux dispositions de
la Procédure Comptable.

Les montants affectés à la PID constituent des Coûts
Pétroliers.

Article 11 - Régime fiscal

11.1 La Redevance Minière Proportionnelle due au
Congo au titre du Permis d'Exploitation Pointe In-
dienne et déterminée à partir de la Production Nette
d'Hydrocarbures est fixée à 15%.

Le Congo aura le droit de recevoir la Redevance Mi-
nière Proportionnelle en espèces en notifiant au
Contracteur son choix au moins quatre-vingt-dix (90)
jours à l'avance. Si une telle notification n'est pas faite
par le Congo, la Redevance sera, alors, prélevée par le
Congo en nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées
par le Contracteur au cours des Travaux Pétroliers
seront assujetties au paiement en espèces de la Rede-
vance Minière Proportionnelle. Les dépenses corres-
pondantes constitueront des Coûts Pétroliers.

11.2 La part d'Hydrocarbures Liquides revenant au
Contracteur à l'issue des affectations et des partages
définis aux articles 7 et 8 ci-dessus est nette de tout
impôt, droit ou taxe de quelque nature que ce soit,
y compris tout impôt de distribution applicable aux
entités composant le Contracteur et/ou à leurs ac-
tionnaires ou associés, dans le cadre de l'activité liée
au présent Contrat.

Par conséquent, la part d'Hydrocarbures Liquides
revenant au Congo à l'issue des affectations et des
partages définis aux Articles 7, 8 et 12.1 ci-dessus,
y compris à la suite de la procédure de contestation
prévue par l'article 5.6, comprend et doit englober
entièrement l'impôt sur les sociétés au taux indiqué
dans le Code des Hvdrocarbures à la Date d'Effet sur

teur provenant des activités réalisées en application
du Contrat. Les déclarations fiscales sont établies en
Dollars et fournies par chaque entité composant le
Contracteur. Les quitus fiscaux correspondants pour
chacune de ces entités sont établis au nom de telles
entités composant le Contracteur auxquelles ils se-
ront remis.

Ces déclarations restent soumises au contrôle de
l'administration fiscale selon la réglementation fiscale
applicable sans préjudice des dispositions de l'Article
5.6 du Contrat.

Les dispositions du présent Article s'appliquent sé-
parément à chaque entité composant le Contracteur
pour l'ensemble des Travaux Pétroliers réalisés au
titre de ce Contrat.

11.3 Le Contracteur sera sujet aux dispositions de
l'Annexe 2 de ce Contrat. Les matières non expres-
sément visées par cette Annexe 2 sont soumises au
droit commun des douanes en vigueur au Congo.

11.4 Le Contracteur sera également assujetti au paie-
ment de la redevance superficiaire conformément à
la réglementation en vigueur à la Date d'Entrée en
Vigueur du présent Contrat

Article 12 -Transfert de propriété et enlèvement des
Hydrocarbures Liquides

12.1 Les Hydrocarbures Liquides produits deviennent
la propriété indivise du Congo et du Contracteur au
passage de la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides re-
venant au Congo et à chaque entité composant le
Contracteur en application des Articles 7 et 8 est
transférée à ceux-ci à la sortie des installations de
stockage. Dans le cas d'une expédition par navire pé-
trolier, le point de transfert de propriété est le point
de raccordement entre le navire et les installations de
chargement.

Le Congo prend également livraison au même point de
la part d'Hydrocarbures Liquides lui revenant.

Chaque entité composant le Contracteur, ainsi que
ses clients et transporteurs, a le droit d'enlever libre-
ment au point d'enlèvement choisi à cet effet la part
d'Hydrocarbures Liquides lui revenant en application
des Articles 7 et 8 ci-dessus.

Tous les frais relatifs au transport, au stockage et
à l'expédition des Hydrocarbures Liquides jusqu'au
point d'enlèvement font partie des Coûts Pétroliers.

Reconnaissant que, conformément au premier pa-
ragraphe de cet Article, les Hydrocarbures Liquides
deviennent la propriété indivisible du Congo et du
Contracteur dès qu'ils passent les têtes de puits de
production, et reconnaissant en plus que les deux
Parties seraient désireuses de fournir une assurance
couvrant le risque de dommages à ces Hydrocarbures
De mai 2016

Journal officiel de la République du Congo 45

Hydrocarbures Liquides, y compris la part du Congo,
et que le coût de cette assurance soit inclus comme
un Coût Pétrolier.

12.2 Chaque Partie enlève sa part d'Hydrocarbures
Liquides, FOB terminal de chargement, sur une base
aussi régulière que possible, étant entendu que cha-
cune d'elles peut, dans des limites raisonnables, en-
lever plus ou moins que la part lui revenant au jour
de l'enlèvement, à condition toutefois qu'un tel sur-
enlèvement ou sous-enlèvement ne porte pas atteinte
aux droits de l’autre Partie et soit compatible avec le
taux de production, la capacité de stockage et les ca-
ractéristiques des navires. Les Parties se concertent
régulièrement pour établir un programme prévision-
nel d'enlèvements sur la base des principes ci-dessus.

Les Parties arrêteront et conviendront, avant le début
de toute production commerciale sur la Zone de Per-
mis, d'une procédure d'enlèvement fixant les modali-
tés d'application du présent Article.

12.3 Chaque entité composant le Contracteur est te-
nue, à la demande du Congo, de vendre en priorité
aux industries congolaises, aux conditions définies
ci-dessous, les Hydrocarbures Liquides lui revenant,
y compris Cost Oil ainsi que Profit Oil, en vue de sa-
tisfaire les besoins de celles-ci. Le Congo n'exigera
pas de ces entités qu'elles vendent aux industries
congolaises au titre de chaque Année Civile des quan-
tités d'Hydrocarbures Liquides supérieures à trente
pour cent (30%) de la part leur revenant au titre du
Contrat. Le Congo pourra choisir la Qualité d'Hydro-
carbures Liquides la plus appropriée aux besoins des
industries congolaises parmi les qualités disponibles.

Le Congo notifiera à chaque entité du Contracteur,
au moins quatre-vingt-dix (90) jours avant le début
de chaque Année Civile, les quantités et les Qualités
d'Hydrocarbures Liquides à vendre aux industries
congolaises pour l'Année Civile en question. En pareil
cas, le prix de vente des Hydrocarbures Liquides sera
payé en Dollars et selon des modalités de paiement à
convenir, y compris en ce qui concerne les garanties
de paiement, en fonction des circonstances, dans le
cadre d'un contrat qui sera négocié le moment venu
avec les acheteurs. A condition que cela soit admis
par les autres opérateurs pétroliers, le Congo et le
Contracteur conviendront d'un prix préférentiel pour
soutenir l'effort d'approvisionnement du pays en pro-
duits pétroliers.

12.4 Dans la mesure où le Comité de Gestion déter-
minera que cela est possible dans le cadre des opé-
rations visées par le Contrat, le Contracteur fera des
efforts commercialement raisonnables de fournir aux
industries désignées par le Congo les différentes Qua-
lités d'Hydrocarbures Liquides requises. Au cas où
un mélange d'Hydrocarbures Liquides aurait déjà été
effectué, les entités du Contracteur s'engagent à la
demande du Congo à procéder à des échanges entre le
volume d'Hydrocarbures Liquides revenant au Congo
en application de l'article 12.3 contre les volumes de
pétrole brut de aualités différentes aui sont à leur dis-

la qualité, de la valeur et de tous autres facteurs ha-
bituellement pris en considération selon les pratiques
en usage dans l'industrie pétrolière.

12.5 Sous réserve de la limite fixée à l’article 12.3 ci-
dessus, l'engagement de chaque entité du Contracteur
de fournir des Hydrocarbures Liquides aux industries
congolaises est limité, pour chaque Année Civile, à
une quantité égale au total de leurs besoins, multiplié
par une fraction dont le numérateur est la quantité
d'Hydrocarbures Liquides de cette qualité revenant à
cette entité au titre de sa participation, et dont le dé-
nominateur est la production totale d'Hydrocarbures
Liquides de cette qualité réalisée au Congo pendant la
même Année Civile.

12.6 Au cas où il existerait au Congo plusieurs pro-
ducteurs, mais où en raison des besoins des indus-
tries congolaises, les entités du Contracteur se ver-
raient obligées, à la demande du Congo, de livrer
des volumes supérieurs à leur obligation déterminée
en application des articles 12.3 et 12.5 ci-dessus, le
Congo réunira l'ensemble des producteurs de pétrole
brut au Congo et s’efforcera de faire effectuer entre
eux des échanges de quantités de pétrole brut de telle
sorte que soit établie entre les différents producteurs
l'égalité décrite aux articles 12.3 et 12.5 ci-dessus,
en tenant compte de la quantité, de la valeur et tous
autres facteurs habituellement pris en considération
dans l'industrie pétrolière.

12.7 La livraison des quantités d'Hydrocarbures Li-
quides aux industries congolaises se fera au point
d'enlèvement à terre ou en mer ou à la sortie des
installations de stockage des entités composant le
Contracteur.

Article 13 — Propriété des biens mobiliers et immobiliers

13.1 La propriété des biens mobiliers et immobiliers de
toute nature acquis par le Contracteur dans le cadre
des Travaux Pétroliers à compter de la Date d'Effet du
présent Contrat sera automatiquement transférée au
Congo (i) dès complet remboursement au Contracteur
des Coûts Pétroliers correspondants ou (ii) en cas de
retrait du Permis d'Exploitation par le Congo pour des
raisons prévues au Code des Hydrocarbures.

Le Contracteur pourra continuer à utiliser lesdits
biens immobiliers et mobiliers après le transfert de
propriété, sauf dans le cas de retrait du Permis par le
Congo. Le Congo et le Contracteur devront se retrou-
ver en vue de fixer d’un commun accord les modalités
de rémunération du Congo au titre de l'utilisation de
ces biens.

En cas de cession des biens ainsi transférés au
Congo, les produits obtenus seront en totalité versés
au Congo.

13.2 Dans le cas où des biens mentionnés ci-dessus
font l'objet de sûüretés consenties à des tiers dans
le cadre du financement des Travaux Pétroliers, le
transfert de la propriété de ces biens au Congo n'in-
terviendra au’après complet remboursement par le
46 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

vée des sûüretés. Les Parties conviennent que les sûre-
tés sur les emprunts contractés dans le cadre du fi-
nancement des Travaux Pétroliers doivent, avant leur
mise en œuvre, être préalablement approuvés par le
Congo.

13.3 Les dispositions ci-dessus ne sont pas appli-
cables :

- aux équipements appartenant à des tiers et qui
sont loués au Contracteur ;

- aux biens mobiliers et immobiliers acquis par
l'Opérateur pour des opérations autres que les
Travaux Pétroliers et qui pourraient être utilisés
au profit des Travaux Pétroliers relatifs à la Zone
de Permis.

13.4  L'Opérateur procédera chaque année à un in-
ventaire des biens mobiliers et immobiliers propriété
du Congo et à leur évaluation. Le transfert de proprié-
té desdits biens fera l'objet de procès-verbaux signés
par le représentant du Congo et le représentant de
l'Opérateur.

Article 14 - Gaz Naturel

14.1 En cas d'exploitation de Gaz Naturel dans la Zone
de Permis, le Congo et le Contracteur se concerteront
dans les plus brefs délais pour examiner la possibilité
économique d'une exploitation commerciale de cette
découverte et, si elle est économiquement raison-
nable, envisager les aménagements qui devront être
apportés au Contrat.

14.2 Le Contracteur pourra utiliser le Gaz Naturel,
associé ou non, pour les besoins des Travaux Pétro-
liers, et procéder à toute opération de réinjection de
Gaz Naturel visant à améliorer la récupération des
Hydrocarbures Liquides. Les quantités de Gaz Natu-
rel ainsi utilisées ne seront soumises à aucun droit,
impôt ou taxe de quelque nature que ce soit.

14.3 Tout Gaz Naturel associé produit et non utilisé
directement pour les Travaux Pétroliers ne pourra être
brülé à la torche qu'après autorisation du Ministre
chargé des Hydrocarbures telle que prévue à l'Article
25, dernier alinéa du Code des Hydrocarbures.

Article 15 - Formation et emploi du personnel
congolais

15.1 Sur la base des besoins de formation exprimés
par le Congo, l'Opérateur mettra en œuvre un pro-
gramme de formation de personnel dans le domaine
de la recherche, de l'exploitation et de la commercia-
lisation des Hydrocarbures dont le budget annuel
sera égal, pour chaque Année Civile, à la somme de
quarante mille (40.000) dollars US. Les programmes
de formation et budgets susvisés seront préparés par
l'Opérateur et présentés au Comité de Gestion pour
discussion et approbation. Les actions de formation
concerneront les personnels techniques et adminis-
tratifs de tous niveaux du Conso. sans ensasement

au moyen de stages au Congo ou à l'étranger, d’at-
tributions de bourses d'études à l'étranger et, le cas
échéant, de la création d'un centre de formation pro-
fessionnelle au Congo.

Les dépenses correspondant aux actions de formation
constitueront des Coûts Pétroliers.

Les reliquats ou budgets non utilisés au cours d'un
exercice donné, sont reportés à l'exercice suivant.

15.2 L'Opérateur assurera, à qualification égale, l'em-
ploi en priorité dans ses établissements et installa-
tions situés au Congo, au personnel de nationalité
congolaise. Dans la mesure où il ne serait pas pos-
sible de trouver des ressortissants congolais ayant
des qualifications nécessaires pour occuper les postes
à pourvoir, l'Opérateur pourra embaucher du person-
nel étranger, conformément à la réglementation en vi-
gueur au Congo.

Article 16 - Produits et services nationaux

16.1 Dans le cadre des Travaux Pétroliers, il est
convenu que priorité sera accordée aux entreprises
congolaises pour l'octroi de contrats à condition
qu'elles remplissent les conditions requises, à savoir :
fournir des biens ou des services de qualité égale à
ceux disponibles sur le marché international et pro-
posés à des prix (article par article), toutes taxes com-
prises, concurrentiels par rapport à ceux pratiqués
par les sous-traitants étrangers pour des biens et
services similaires. La préférence sera notamment ac-
cordée aux services offerts par les sociétés contrôlées
par le Congo lorsqu'elles remplissent les conditions
indiquées ci-dessus.

16.2 Le Contracteur recourra en priorité aux services
du Centre des Services Pétroliers installé dans le Port
Autonome de Pointe-Noire.

Article 17 - Informations - Confidentialité —- Déclara-
tions Publiques

17.1 Outre les obligations de fourniture d'informa-
tions aux autorités congolaises mises à la charge du
Contracteur par la réglementation pétrolière, l'Opé-
rateur fournira au Congo une copie des rapports et
documents suivants qui seront établis après la Date
d'Effet du Contrat :

rapports journaliers sur les activités de forage :

- rapports hebdomadaires sur les activités de géo-
physique :

- rapports d'études de synthèse géologique ainsi que
les cartes y afférentes:

- rapports de mesures, d'études et d'interprétations

géophysiques, cartes, profils, sections ou autres

documents afférents, ainsi que, sur demande du

Congo, l'original des bandes magnétiques sis-

miques enregistrées ;

rapports d'implantation et de fin de sondage pour

chacun des forages, ainsi qu'un jeu complet des

diagraphies enregistrées :
De mai 2016

Journal officiel de la République du Congo 47

débit ou en production d'un puits :

- rapports concernant les analyses effectuées sur
carotte ;

- études de gisement :

- rapports de production :

- tous les rapports journaliers, mensuels ou an-
nuels issus des activités de développement et
d'exploitation.

Toutes les cartes, sections, profils, diagraphies et
autres documents géologiques ou géophysiques se-
ront fournis sur un support transparent adéquat pour
reproduction ultérieure. Une portion représentative
des carottes et des déblais de forage prélevés dans
chaque puits ainsi que des échantillons des fluides
produits pendant les tests ou essais de production
seront également fournis au Congo dans ces délais
raisonnables. A l'expiration du Contrat, pour quelque
raison que ce soit, les documents originaux et échan-
tillons relatifs aux Travaux Pétroliers conduits posté-
rieurement à la Date d'Effet seront remis au Congo.

Le Congo pourra à tout moment prendre connais-
sance des rapports de l'Opérateur sur les Travaux Pé-
troliers, dont au moins une copie sera conservée au
Congo.

Toutes les données techniques telles que citées ci-des-
sus appartiennent au Congo. Le transfert des données
au Congo ou à un autre lieu indiqué par le Congo est
financé par le Contracteur. Les dépenses correspon-
dantes sont constitutives de Coûts Pétroliers.

Le Congo mettra à disposition du Contracteur aux
conditions réglementaires et techniques en vigueur
toutes les informations et données accumulées anté-
rieurement au Contrat se trouvant à sa disposition,
et obtiendra pour le compte du Contracteur, la trans-
mission de toutes données ou informations dispo-
nibles entre les mains de tous tiers, en particulier des
précédents contracteurs sur la Zone de Permis.

17.2 Le Contrat ainsi que ses annexes et toutes les
informations relatives à l'exécution du Contrat sont,
vis-à-vis des tiers, traités comme confidentiels par les
Parties. Cette obligation ne concerne pas :

ü les informations relevant du domaine pu-
blic ;
(ii) les informations déjà connues par une

Partie avant qu'elles ne lui soient commu-
niquées dans le cadre du Contrat ;

(üi) les informations obtenues légalement au-
près de tiers qui les ont eux-mêmes obte-
nues légalement et qui ne font l'objet d'au-
cune restriction de divulgation ni d'enga-
gement de confidentialité.

Les Parties peuvent cependant communiquer les in-
formations visées au 17.2, en tant que de besoin, en
particulier :

- à leurs autorités de tutelle ou à des autorités bour-
sières. si elles v sont lésalement ou contractuellement

- aux instances judiciaires ou arbitrales dans le cadre
de procédures judiciaires ou arbitrales, si elles y sont
légalement ou contractuellement obligées, ou

- à leurs Sociétés Affiliées, étant entendu que la Partie
qui communique de telles informations à une Société
Affiliée se porte garante envers l’autre Partie du res-
pect de l'obligation de confidentialité ou,

- aux banques et organismes financiers dans le cadre
du financement des Travaux Pétroliers, sous réserve
que ces banques et organismes s'engagent à les tenir
confidentielles.

L'Opérateur peut également communiquer les infor-
mations aux tiers, fournisseurs, entrepreneurs et
prestataires de services intervenant dans le cadre du
Contrat, à condition toutefois qu'une telle communi-
cation soit nécessaire pour la réalisation des Travaux
Pétroliers et que lesdits tiers s'engagent à les tenir
confidentielles.

Toutes les entités composant le Contracteur qui pro-
jettent de céder tous leurs intérêts, ou une partie de
leur intérêts, peuvent également communiquer des
informations à des tiers en vue d'une cession d'’inté-
rêts pour autant que ces tiers souscrivent un engage-
ment de confidentialité dont copie sera communiquée
au Congo.

17.3 Sauf application des dispositions du présent
Contrat, aucune déclaration publique, annonce ou
circulaire concernant les conditions et les disposi-
tions de ce Contrat, ou informations sensibles qui
peuvent être définies comme telles par le Congo de
temps à autre concernant les activités des Parties, ne
sera faite ou émise par, ou au nom de l'une des Par-
ties, sans l'approbation préalable par écrit de l'autre
Partie.

Article 18 - Cessions

Conformément aux dispositions de l'Article 36 de la loi
portant Code des Hydrocarbures, toute cession d'in-
térêt dans les droits et obligations portant sur la Zone
de Permis, ainsi que tout changement de contrôle des
entités composant le Contracteur, hors Sociétés Aff-
liées, est soumise à l'approbation du Congo.

L'évaluation de la demande d'approbation par le
Congo sera faite de façon diligente, en se focalisant
sur les capacités techniques et financières de l'entité
cessionnaire.

La cession de tout ou partie des parts d'intérêt dans
le présent Contrat ou dans toute convention qui en
est dérivée ne donnera lieu à aucune taxation directe
ou indirecte.

Article 19 - Entrée en Vigueur ou Date d'Effet - Durée
— Modifications

19.1 Le Contrat entrera en vigueur le jour de la pro-
mulsation de la loi portant approbation du présent
48 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

19.2 Le Contrat restera en vigueur pendant toute la
durée comprise entre la Date d'Entrée en Vigueur et la
date de terminaison prévue à l'Article 23 ci-dessous.

19.3 Les termes de ce Contrat ne peuvent être modi-
fiés que par l'accord unanime des Parties.

19.4 S'il est démontré, par la suite, par l’une ou l’autre
Partie que l'équilibre économique général des disposi-
tions de ce Contrat au moment de la Date d’Effet a été
défavorablement influencé par des changements de
lois, de statuts, de réglementations ou d'autres ma-
tières applicables à ce Contrat qui pourraient prendre
effet après la Date d'Effet, des avenants au présent
Contrat seront pris pour rétablir un tel équilibre éco-
nomique général. Au cas où aucun accord ne pourrait
être trouvé, tous les différends seront soumis à un
arbitrage selon les termes de l’article 22 ci-dessous.

Article 20 - Force majeure

20.1 Aucun retard ou défaillance d'une Partie à exé-
cuter l'une quelconque des obligations découlant du
Contrat ne sera considéré comme une violation de ce
Contrat si ce retard ou cette défaillance est dû à un
cas de force majeure, c'est-à-dire à un événement im-
prévisible, irrésistible et indépendant de la volonté de
la Partie qui l'invoque.

Si par suite d'un cas de force majeure, l'exécution de
l'une quelconque des obligations du Contrat est dif-
férée, la durée du retard en résultant, augmentée du
temps qui pourra être nécessaire à la réparation des
dommages causés pendant ledit retard et à la reprise
des Travaux Pétroliers, sera ajoutée au délai prévu au
Contrat pour l'exécution de ladite obligation.

20.2 Lorsqu'une Partie considère qu'elle se trouve
empêchée de remplir l'une quelconque de ses obliga-
tions en raison d'un cas de force majeure, elle doit le
notifier sans délai à l’autre Partie en spécifiant les élé-
ments de nature à établir la force majeure, et prendre,
en accord avec l’autre Partie, toutes les dispositions
utiles et nécessaires pour permettre la reprise nor-
male de l'exécution des obligations affectées dès la
cessation de l'événement constituant le cas de force
majeure.

Les obligations autres que celles affectées par la force
majeure doivent continuer à être remplies conformé-
ment aux dispositions du Contrat.

Article 21 - Droit applicable

Le Contrat est régi par le droit congolais et sera inter-
prété selon le droit congolais.

Article 22 - Arbitrage

22.1 Tous les différends découlant du Contrat, à l'ex-
ception de ceux visés à l’article 22.4 ci-dessous, qui
surgiront entre le Congo d'une part, et les entités du
Contracteur d'autre part, qui ne pourront pas être
résolus à l'amiable. seront tranchés définitivement

la Date d'Entrée en Vigueur du Centre International
pour le règlement des différends relatifs aux inves-
tissements (ci-après désigné le “Centre”) institué par
la Convention pour le Règlement des différends rela-
tifs aux investissements entre Etats et Ressortissants
d’autres Etats (ci-après désigné la Convention “CIR-
DF"), à laquelle le Congo est partie.

Les Parties déclarent qu'aux fins de l’article 25 de la
Convention CIRDI, tout différend relatif au Contrat
est un différend juridique résultant directement d'un
investissement, et les Parties renoncent à toute im-
munité de juridiction ou d'exécution dont elles pour-
raient bénéficier.

22.2 Le Congo d'une part et les entités du Contracteur
d'autre part nommeront un arbitre et s'efforceront de
se mettre d'accord sur la désignation d'un tiers ar-
bitre qui sera le président du tribunal. A défaut de
désignation d'un arbitre ou d'un accord sur le tiers
arbitre, les dispositions de l’article 38 de la Conven-
tion CIRDI s'appliqueront.

22.3 L'arbitrage aura lieu à Paris, France. La pro-
cédure se déroulera en langue française. Pendant
la procédure d'arbitrage et jusqu'au prononcé de la
sentence, aucune des Parties n'effectuera un quel-
conque acte préjudiciable aux droits de l'autre partie
au titre du Contrat. Un jugement d'exequatur pourra
être rendu par tout tribunal ou toute autorité com-
pétente ou, le cas échéant, une demande pourra être
introduite devant ledit tribunal ou devant ladite autre
autorité pour obtenir la confirmation judiciaire de la
sentence et une décision exécutoire.

22.4 Tous les différends pouvant survenir entre les
entités constituant le Contracteur seront tranchés se-
lon la clause d'arbitrage du Contrat d'Association.

22.5 Si le Congo et une des entités du Contracteur
sont en désaccord sur la détermination du prix des
Hydrocarbures Liquides dans le cadre de l'Article 9
ci-dessus, le Congo ou ladite entité pourra demander
au Centre International d'Expertise de la Chambre de
Commerce Internationale à Paris de procéder à la dé-
signation d'un expert international qualifié à qui le
différend sera soumis. Le Congo et ladite entité four-
niront à celui-ci toutes les informations qu'ils juge-
ront nécessaires ou que l'expert pourra raisonnable-
ment demander.

22.6 Dans les trente (30) jours de la date de sa dési-
gnation, l'expert communiquera au Congo et à ladite
entité le prix qui, à son avis, doit être utilisé en appli-
cation de l'Article 9 ci-dessus. Ce prix liera les Parties
et sera réputé avoir été arrêté d'un commun accord
entre celles-ci. Les frais et honoraires de la Chambre
de Commerce Internationale, ainsi que de l'expert, se-
ront partagés par parts égales entre le Congo et ladite
entité.

Article 23 - Fin du Contrat

923.1 Le Contrat prend fin (il lorsaue le Permis d'Exploi-
De mai 2016

Journal officiel de la République du Congo 49

ment aux dispositions du décret attributif du Permis,
ou (ii) aux cas prévus par le Code des Hydrocarbures
ou (üi) pour chaque entité du Contracteur, en cas de
retrait volontaire ou involontaire conformément aux
dispositions prévues au Contrat d'Association. No-
nobstant toute(s) disposition(s) contraire(s) du Code
des Hydrocarbures, les Parties s'accordent spécifique-
ment que le Contracteur peut volontairement mettre
fin à ce Contrat, à tout moment. La fin du Contrat
ne peut toutefois pas avoir lieu tant que le Contrac-
teur n'a pas rempli ou fait le nécessaire pour remplir
toutes les obligations applicables à la Zone de Permis
au moment de la demande de terminaison, et plus
généralement tant que l'une des Parties demeurera
débitrice de l’autre au titre des droits et obligations
résultant du Contrat.

23.2 Si une entité du Contracteur souhaite se retirer
volontairement conformément au Contrat d’Associa-
tion, le Contracteur en informera le Comité de Ges-
tion avec un préavis de soixante quinze (75) jours. Le
Congo et le Contracteur se concerteront pour le trans-
fert de la participation de cette entité.

23.3 En cas de fin du Contrat telle que prévue à l'Ar-
ticle 23.1 ci-dessus :

(a) en accord avec les dispositions de l'Article 13 ci-
dessus, le Contracteur liquidera les opérations en
cours et les actifs acquis au titre du Contrat et ren-
dra compte de cette liquidation au Comité de Gestion.
Les frais de cette liquidation seront supportés par le
Contracteur ;

(b) le Contracteur réglera toutes les charges dont le
paiement lui incombera aux termes du Contrat.

Article 24 - Garanties générales

24.1. Le Contracteur bénéficiera des mêmes avan-
tages fiscaux de droit commun que les autres opéra-
teurs pétroliers implantés au Congo.

24.2. Par ailleurs, pendant toute la durée des travaux
pétroliers l'Etat Congolais s'engage à ne pas aggraver
la situation fiscale de l'Opérateur en l’assujettissant à
de nouveaux impôts, taxes ou droits ou en valorisant
ceux qui lui sont applicables au jour de l'entrée en
vigueur du présent contrat.

24.3. Le Congo garantit au Contracteur, ses Sociétés
Affiliées, leurs actionnaires et leurs fournisseurs pour
la durée du Contrat, la possibilité de transférer libre-
ment leurs revenus ou distributions vers des banques
étrangères de leur choix, de maintenir les avoirs en
devises dans ces banques, et plus généralement d'ef-
fectuer des paiements en devises sans restriction au-
cune dans le cadre des opérations réalisées en vertu
de ce Contrat.

Nonobstant les dispositions qui précèdent, les paie-
ments au profit des personnes physiques résidant au
Conso des nersonnes morales de droit ronsolais se-

Article 25 - Adresses

Toute communication sera faite aux Parties aux
adresses suivantes :

a) Pour le Congo

MINISTERE DES HYDROCARBURES
B.P. : 2120 - Brazzaville

République du Congo

Tél : (242) 22 281 58 23

Email : cabinet_mhcongo@yahoo.fr

b) Pour AOGC

AOGC
P. : 15073 - Brazzaville
République du Congo
Tel : (242) 06 654 54 63
Email : direction@aogc-congo.com

c) Pour PETROLEUM

PETROLEUM TRADING
P. : 1341 - Pointe-Noire
République du Congo
Tél. (242) 06 658 54 46
Email : ptradingcongo@yahoo.fr

e) Pour IFOURET
IFOURET

.P. : 1080 - Brazzaville
Tél. (242) 06 668 63 84
Email : ifouret@gmail.com

Article 26 - Divers

Tous les avis et autres communications prévus au
Contrat seront donnés par écrit soit:

(i) par remise au représentant de la Partie au Comité
de Gestion ;

(üi) par courrier recommandé avec demande d'avis de
réception ;

(ïi) par télécopie adressée à la Partie qui doit être no-
tifiée à l'adresse appropriée indiquée ci-dessus.

Fait en cinq (5) exemplaires,

A Brazzaville, le

Pour le Congo,

André Raphaël LOEMBA
Ministre des Hydrocarbures

Pour SNPC,
Jérôme KOKO
Directeur Général

Pour AOGC,

Pierre Narcisse LOUFOUA
50 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

Pour PETROLEUM,

Jean-Claude VRGIER
Directeur Général

Pour IFOURET

Meddy Espérance LIPIKA EDRE
Directeur Général

ANNEXE 1 AU CONTRAT DE PARTAGE DE PRO-
DUCTION SUR LE PERMIS POINTE-INDIENNE

PROCÉDURE COMPTABLE
Tableau des Matières
CHAPITRE I - REGLES GENERALES

ARTICLE 1 : L'Objet

ARTICLE 2 : Comptabilisation des opérations en
devise

ARTICLE 3 : Tenue des comptes

CHAPITRE II - COMPATBILITE GENERALE

ARTICLE 4 : Principes

ARTICLE 5 : Le Bilan

ARTICLE 6 : Comptes des charges
ARTICLE 7 : Comptes de produits et profits

CHAPITRE III - LA COMPTABILITE
DES COUTS PETROLIERS

ARTICLE 8 : Eléments des coûts pétroliers

ARTICLE 9 : Principes de récupération

ARTICLE 10 : Principes d'imputation

ARTICLE 11 : Débits des comptes des coûts pétroliers
ARTICLE 12 : Acquisition d'immobilisations et de biens
corporels
ARTICLE 13 : Dépenses opérationnelles

ARTICLE 14 : Autres dépenses

ARTICLE 15 : Coûts non récupérables

ARTICLE 16 : Crédit des comptes des coûts pétroliers
ARTICLE 17 : Disposition er utilisation des biens

CHAPITRE IV - INVENTAIRE
ARTICLE 18 : Inventaire

CHAPITRE V - PROGRAMMES DE TRAVAUX
ET BUDGETS ANNUELS

ARTICLE 19 : Règles générales

ARTICLE 20 : Présentation

ARTICLE 21 : Suivi et contrôle

CHAPITRE VI - VERIFICATION DES COMPTES
ARTICLE 22 : Droit d'audit général

CHAPITRE VII - ETATS DES REALISATIONS -
SITUATIONS COMPTES-RENDUS

ARTICLE 24 : Etat des travaux de développement et
d'exploitation

ARTICLE 25 : Etat des variations des comptes d'im-
mobilisation et des stocks de matériel et de matières
consommables

ARTICLE 26 : Etat de production du mois

ARTICLE 27 : Etat de la redevance

ARTICLE 28 : Etat des quantités d'hydrocarbures li-
quides transportées au cours du mois

ARTICLE 29 : Etat des enlèvements du mois

ARTICLE 30 Etat de récupération des coûts
pétroliers

ARTICLE 31 : Inventaire des stocks d'hydrocarbures
liquides

ARTICLE 32 : Etat des biens meubles et immeubles
acquis, créés, loués ou fabriqués

CHAPITRE VII -
FISCAUX

DECLARATIONS ET QUITUS

ARTICLE 33 : Déclarations fiscaux

ANNEXE 1
PROCEDURE COMPTABLE
CHAPITRE I - REGLES GENERALES
ARTICLE 1 : L'OBJET

La présente Procédure Comptable constitue l'Annexe
1 au Contrat de Partage de Production conclu entre
la République du Congo et le Contracteur (ci-après le
« Contrat ») sur le Permis d'Exploitation dit « Pointe-
Indienne ».

Elle fixe les méthodes, règles et procédures comptables
auxquelles le Contracteur est tenu de se conformer
au titre de la comptabilisation des opérations résul-
tant de l'exécution du Contrat, ainsi que les rapports,
états, déclarations, documents, informations et ren-
seignements comptables et financiers, périodiques
ou non, qui doivent obligatoirement être fournis au
Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente Annexe 1 ont la
même signification que celle qui leur est donnée dans
le Contrat, à moins que le contexte ne confère claire-
ment à ces termes une signification différente. Pour
les besoins de la présente Procédure Comptable, le
«Contracteur » peut en outre désigner chacune des en-
tités qui le constituent, notamment lorsqu'il s'agit des
droits ou obligations leur incombant à titre personnel.
Certains des droits et obligations du Contracteur peu-
vent être exercés par l'intermédiaire de l'Opérateur,
notamment lorsqu'il s'agit d'opérations ou de comptes
communs aux entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la
présente Annexe 1 et les stipulations du Contrat, ces
dernières prévalent.
De mai 2016

Journal officiel de la République du Congo 51

ARTICLE 2 : COMPTABILISATION DES OPERATIONS
EN DEVISES

Conformément à l'article 5.7 du Contrat, le Contracteur
tient sa comptabilité en langue française et en Dollars
des Etats -Unis d'Amérique (US $).

L'enregistrement initial des dépenses ou recettes réa-
lisées en monnaies, y compris le Franc CFA, autres
que le US $ dans le cadre des Travaux Pétroliers sera
effectué en US $ à titre provisoire sur la base des taux
de change prévalant dans la période et calculés confor-
mément aux méthodes habituelles du Contracteur.

La différence de change constatée entre l’enregistre-
ment initial et le montant résultant de l'application
du taux de change en vigueur lors du règlement ou
de l'encaissement est imputée aux mêmes comptes
de Coûts Pétroliers que ceux qui ont été mouvemen-
tés pour l'enregistrement initial, de façon à ce qu'il ne
réalise ni gain ni perte.

Le Contracteur fera parvenir au Congo, avec les états
trimestriels prévus au Chapitre VII de cette Procédure
Comptable, un relevé des taux de change utilisés dans
la période, tels que cotés par le « Wall Street Journal ».

Il est de l'intention des Parties qu'à l'occasion de la
conversion de devises, de la comptabilisation en
US $ de montants en monnaies, y compris le franc
CFA, autres que le US $ et de toutes autres opéra-
tions de change relatives aux Travaux Pétroliers, le
Contracteur ne réalise ni gain, ni perte qui ne soit
porté(e) aux comptes de Coûts Pétroliers.

ARTICLE 3 : TENUE DES COMPTES

Le Contracteur tiendra une comptabilité (ci-après la
« Comptabilité ») des Coûts Pétroliers permettant de
distinguer les Travaux Pétroliers régis par le Contrat
des autres activités éventuellement exercées au
Congo. La Comptabilité correspond à la comptabilité
analytique du Contracteur ou à des états de suivi et
de synthèse relatifs aux Travaux Pétroliers.

Tous les registres, comptes, livres et états comp-
tables, ainsi que l'original des pièces justificatives,
contrats, factures et autres documents relatifs à la
Comptabilité sont conservés au Congo. Les registres,
comptes, livres et états comptables, ainsi que les ori-
ginaux des contrats, factures et autres documents
justificatifs se rapportant aux Coûts Pétroliers doivent
être présentés à toute demande du Congo suivant les
dispositions du Contrat.

Tous les rapports, états, documents que le Contracteur
est tenu de fournir au Congo soit en vertu de la régle-
mentation en vigueur, soit en application du Contrat,
doivent comporter tous les renseignements, informa-
tions et indications utiles au suivi du Contrat dans les
conditions, formes et délais indiqués au Chapitre VII
de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être
conformes aux modèles établis, le cas échéant, par le

CHAPITRE II - COMPTABILITE GENERALE

ARTICLE 4 : PRINCIPES

1 - La comptabilité générale enregistrant les activités
des entités constituant le Contracteur, exercées dans
le cadre du Contrat doit être conforme aux règles,
principes et méthodes du plan comptable général des
entreprises en vigueur au Congo (Plan Comptable
OHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les
règles et pratiques comptables généralement admises
dans l'industrie pétrolière dans la mesure où elles ne
sont pas contraires au Plan Comptable OHADA.

Il - Les réalisations au titre des Travaux Pétroliers
sont imputées au débit ou au crédit des comptes de
Coûts Pétroliers dès que les charges ou produits cor-
respondants sont dus ou acquis.

Les charges et produits peuvent donc comprendre des
imputations des sommes déjà payées ou encaissées
et des sommes facturées mais non encore payées ou
encaissées, ainsi que des imputations correspondant
à des charges à payer ou à des produits à recevoir,
c'est-à-dire des dettes ou créances certaines, non en-
core facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire di-
ligence pour que toute imputation provisionnelle soit
régularisée dans les plus brefs délais par la comptabi-
lisation de la dépense ou de la recette exacte.

Les charges à payer et les produits à recevoir, c'est-à-
dire les dettes et les créances certaines mais non en-
core facturées, payées ou encaissées, sont également
pris en compte ; ils sont calculés sur la base d’estima-
tions disponibles. Le Contracteur doit faire diligence
pour que toute inscription de cette nature soit régula-
risée dans les plus brefs délais par la comptabilisation
de la charge ou du produit réel(le) correspondant(e).

ARTICLE 5 : LE BILAN

La comptabilité générale doit refléter fidèlement la si-
tuation patrimoniale du Contracteur, aussi bien ac-
tive que passive, et permettre l'établissement d’un bi-
lan annuel suffisamment détaillé pour que le Congo
puisse suivre l'évolution de chaque élément de l'ac-
tif et du passif et apprécier la situation financière du
Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie
d'opérations, le résultat desdites opérations. Celui-
ci est constitué par la différence entre les valeurs de
l'actif net qui y est affecté à la clôture et à l'ouverture
de l'Année Civile, diminuée des suppléments d'ap-
ports correspondant à des biens ou espèces nouvel-
lement affectés aux dites opérations, et augmenté des
prélèvements correspondant aux retraits, par l'entre-
prise, de biens ou d'espèces qui y étaient précédem-
ment affectés.

L’actif net s'entend de l'excédent des valeurs d’actif
sur le total formé, au passif, par les créances des tiers
52 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

Les biens appartenant au Congo, en application des
stipulations de l'Article 13 du Contrat, sont enregis-
trés dans la Comptabilité permettant de faire ressortir
clairement leur statut juridique et leur valeur d'acqui-
sition, de construction ou de fabrication.

Chaque entité constituant le Contracteur est respon-
sable de la tenue de ses propres registres comptables
et doit respecter ses obligations légales et fiscales en
la matière.

ARTICLE 6 : COMPTES DE CHARGES

I - Peuvent être portés au débit des comptes de charges
et pertes par nature toutes les charges, pertes et frais,
à condition qu'ils soient justifiés et nécessités par les
besoins des Travaux Pétroliers, et qu'ils incombent
effectivement au Contracteur, à l'exclusion de ceux
dont l'imputation n'est pas autorisée par les stipula-
tions du Contrat.

II- Les charges à payer et les produits à recevoir, c'est-
à-dire les dettes et les créances certaines mais non
encore facturées, payées ou encaissées, sont égale-
ment prises en charge ; ils sont calculés sur la base
d'éléments d'estimation disponibles. Le Contracteur
doit faire diligence pour que toute inscription de cette
nature soit régularisée dans les plus brefs délais par
la comptabilisation de la charge ou du produit réel
correspondant.

ARTICLE 7 : COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits
et profits par nature, les produits de toute nature,
liés aux Travaux Pétroliers, qu'ils soient effectivement
encaissés ou exigibles par le Contracteur.

CHAPITRE III - LA COMPTABILITE
DES COUTS PETROLIERS

A - ELEMENTS DES COUTS PETROLIERS
ET PRINCIPES DE RECUPERATION.

ARTICLE 8 : ELEMENTS DES COUTS PETROLIERS

1- Suivant les mêmes règles et principes que ceux vi-
sés aux Articles 2 et 3 ci-dessus, le Contracteur tien-
dra, en permanence, une Comptabilité conformément
à l'Article 3 faisant ressortir le détail des dépenses
effectivement payées ou encourues par lui et don-
nant droit à récupération en application des disposi-
tions du Contrat et de la présente Annexe, les Coûts
Pétroliers récupérés par chaque entité composant le
Contracteur, au fur et à mesure de l'affectation de la
production destinée à cet effet, ainsi que les sommes
venant en déduction des Coûts Pétroliers. Ces Coûts
Pétroliers seront actualisés conformément aux dispo-
sitions de l'Article 7.6 du Contrat et suivant les méca-
nismes décrits à l'alinéa VIII ci-dessous.

II - La comptabilité des Coûts Pétroliers doit être sin-
cère et exacte ; elle est organisée et les comptes tenus
et présentés de manière aue puissent être aisément

notamment aux dépenses :

1) de développement :

2) d'exploitation ;

3) de provision pour abandon :

4) relatives aux activités connexes, annexes ou
accessoires, en distinguant chacune d'elles :

5) de production d'Hydrocarbures ;

6) d'évacuation des Hydrocarbures et de stoc-
kage.

En outre, les Coûts Pétroliers sont regroupés et pré-
sentés de la manière prévue à l'Article 7.5 du Contrat
afin de faciliter leur recouvrement à partir du « Cost
Oil ».

III — Pour chacune des activités ci-dessus, la comp-
tabilité des Coûts Pétroliers doit permettre de faire
ressortir :

1) les dépenses relatives aux immobilisations corpo-
relles, notamment celles se rapportant à l'acquisition,
la création, la construction ou la réalisation :

a) de terrains ;

b) de bâtiments (ateliers, bureaux, magasins, lo-
gements, laboratoires, etc...) :

c) d'installations de chargement et de stockage :

d) de voies d'accès et ouvrages d'infrastructure
générale ;

e) de moyens de transport des Hydrocarbures
(canalisation d'évacuation, bateaux-citernes,
etc...) ;

f) d'équipements généraux :

g d'équipements et installations spécifiques :

h) de véhicules de transport et engins de génie
civil ;

il) de matériel et outillage (dont la durée normale
d'utilisation est supérieure à une année) ;

j) de forages productifs :

k) d'autres immobilisations corporelles ;

1) d'installations industrielles de production et
de traitement des Hydrocarbures.

2) les dépenses relatives aux immobilisations incorpo-
relles, notamment celles se rapportant :

a) aux travaux de terrain de géologie et de géo-
physique (y compris la sismique), de labora-
toire, études, retraitement, etc...) ;

b) aux autres immobilisations incorporelles.

3) les dépenses relatives aux matériels et matières
consommables.

4) les dépenses opérationnelles de fonctionnement.
Il s'agit des dépenses de toute nature non prises en
compte aux paragraphes III, 1 à 3) ci-dessus, et liées
directement à l'étude, la conduite et l'exécution des
Travaux Pétroliers.

5) les dépenses non opérationnelles de fonctionne-
ment. Il s'agit de dépenses supportées par le Contrac-
teur, liées aux Travaux Pétroliers et se rapportant à
De mai 2016

Journal officiel de la République du Congo 53

IV - Par ailleurs, la Comptabilité des Coûts Pétroliers
doit faire ressortir, pour chacune des catégories de
dépenses énumérées ou définies aux paragraphes III,
1) à 5) précédents, les dépenses effectuées au profit :

1) de l'Opérateur, pour les biens et services qu'il a
fournis lui-même ;

2) des entités constituant le Contracteur, pour les
biens et services qu'elles ont fournis elles-mêmes ;

3) des Sociétés Affiliées ;

4) des tiers.

V - La Comptabilité des Coûts Pétroliers doit per-
mettre de faire ressortir :

1) le montant total des Coûts Pétroliers payés ou en-
courus par le Contracteur ;

2) le montant total des Coûts Pétroliers récupérés :

3) les montants venant en diminution des Coûts Pé-
troliers et la nature des opérations auxquelles se rap-
portent ces montants ;

4) le montant des Coûts Pétroliers restant à récupérer.

VI - La Comptabilité des Coûts Pétroliers enregistre,
au débit, toutes les dépenses effectivement payées ou
encourues se rapportant directement, en application
du Contrat et des stipulations de la présente Annexe
1, aux Travaux Pétroliers, et considérées comme im-
putables aux Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues doi-
vent, à la fois :

1) être nécessaires à la réalisation des Travaux Pé-
troliers conformément aux usages de l'Industrie Pé-
trolière.

2) être justifiées et appuyées de pièces et documents
justificatifs permettant un contrôle et une vérification
par le Congo.

VII - La Comptabilité des Coûts Pétroliers enregistre,
au crédit, le montant des Coûts Pétroliers récupérés,
au fur et à mesure que cette récupération est opérée,
ainsi que, au fur et à mesure de leur encaissement,
les recettes et produits de toute nature qui viennent
en déduction des Coûts Pétroliers.

VII - Aux fins de l'application de l'Article 7.6 du
Contrat, les Coûts Pétroliers non récupérés à la fin
d'un Trimestre donné et imputés aux comptes des
Coûts Pétroliers antérieurement audit Trimestre sont
actualisés.

Cette indexation ne s'applique pas aux coûts des
Travaux d'Abandon tels que prévus à l'Article 13.10
ci-dessous ou aux coûts d'obtention et aux intérêts
des emprunts effectués auprès des tiers pour le fi-
nancement des Travaux Pétroliers. En conséquence,
cette indexation ne portera que sur les financements
réalisés en fonds propres, y compris les avances en
capital faites par les Sociétés Affiliées des entités du

ARTICLE 9 : PRINCIPES DE RECUPERATION

Dès la date d'entrée en vigueur prévue à l’article 19
du contrat, chaque entité constituant le contracteur
commencera à récupérer sa part des Coûts Pétroliers
relatifs au permis selon les dispositions de l’article 7
de ce même contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des
catégories ci-après :

1 - Coûts Pétroliers au titre des Travaux d'Exploitation :
2 - Coûts Pétroliers au titre des Travaux de Dévelop-
pement ;

3 - Coûts Pétroliers au titre des provisions décidées
pour la couverture des coûts des Travaux d'Abandon.

Aux fins de ce paragraphe, les Coûts Pétroliers repré-
sentant des dépenses encourues avant la Date d'Effet
du Contrat seront re-classifiées dans les catégories
applicables aux opérations menées.

À l'intérieur de chaque catégorie, les Coûts Pétroliers
seront récupérés suivant le principe « First-in, First-
out » ; les Coûts Pétroliers les plus anciens sont répu-
tés récupérés ou récupérables en premier.

B - BASES D'IMPUTATION
ARTICLE 10 : PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analy-
tiques habituelles du Contracteur en matière de ré-
partition et de reversement doivent être appliqués de
façon homogène, équitable et non discriminatoire à
l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute
modification substantielle qu'il pourrait être conduit
à apporter à ces principes et méthodes et lui en com-
mentera les effets.

ARTICLE 11 : DEBITS DES COMPTES DES COUTS
PETROLIERS

Sont imputés au débit des comptes matérialisant les
Coûts Pétroliers, les dépenses, charges et coûts ci-
après.

Les imputations correspondantes sont effectuées
selon les méthodes et procédures habituelles de la
comptabilité analytique du Contracteur :

- imputation directe pour toutes les dépenses encou-
rues au titres des Travaux Pétroliers dont la compta-
bilisation peut être opérée immédiatement dans les
comptes des Coûts Pétroliers : acquisition d'équipe-
ments, d'installations, matériels et matières consom-
mables, prestations de services rendus par des tiers
extérieurs, les Sociétés Affiliées du Contracteur, etc...
- imputation indirecte pour les dépenses et coûts en-
ronrmise au titre fes Travaux Pétrnlierse dont la ceomnta-
54 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

de taux d'œuvre internes et de clés de répartition :
ces dépenses et coûts correspondent notamment aux
prestations des départements et services fonctionnels
ou opérationnels du Contracteur et aux charges de
fonctionnement non opérationnelles.

ARTICLE 12 : ACQUISITION D'IMMOBILISATIONS ET
DE BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés
ou réalisés par le Contracteur dans le cadre des Tra-
vaux Pétroliers et effectivement affectés à ces Travaux
Pétroliers sont comptabilisés au prix de revient de
construction, de fabrication, de création ou de réalisa-
tion. Il convient de noter que certaines opérations de
gros entretien devront figurer dans les actifs, confor-
mément aux pratiques habituelles du Contracteur, et
être comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consom-
mables nécessités par les Travaux Pétroliers et autres
que ceux visés ci-dessus sont :

a) soit acquis pour utilisation immédiate, sous réserve
des délais d'acheminement et, si nécessaire, d’entre-
posage temporaire par le Contracteur (sans, toutefois,
qu'ils aient été assimilés à ses propres stocks). Ces
équipements, matériels et matières consommables
acquis par le Contracteur sont valorisés pour impu-
tation aux Coûts Pétroliers, à leur prix rendu à pied
d'œuvre (prix rendu Congo).

Le prix rendu Congo comprend les éléments suivants,
imputés selon les méthodes analytiques du Contracteur.

1 - le prix d'achat après ristournes et rabais,

2 - les frais de transport, d'assurance, de transit, de
manutention et de douane (et autres impôts et taxes
éventuels) depuis le magasin du vendeur jusqu'à celui
du Contracteur ou jusqu'au lieu d'utilisation, selon
le cas,

3 — et, lorsqu'il y a lieu, les frais de fonctionnement
du magasin du Contracteur incluant l'amortissement
des bâtiments calculés conformément au paragraphe
5), b) du présent Article, le coût de gestion du maga-
sin, les frais des services d'approvisionnement locaux
et, le cas échéant, hors Congo.

b) soit fournis par une des entités composant le
Contracteur à partir de ses propres stocks.

1 - Les équipements et matériels neufs, ainsi que les
matières consommables, fournis par une des entités
constituant le Contracteur à partir de ses propres
stocks ou de ceux de ses autres activités sont va-
lorisés, pour imputation, au dernier prix de revient
moyen pondéré, calculé conformément aux disposi-
tions du paragraphe 2), a ci-dessus.

2 - Les matériels et équipements amortissables déjà
utilisés fournis par une des entités constituant le
Contracteur à partir de ses propres stocks ou de ceux
de ses autres activités, y compris celles de ses So-

i- Matériel neuf (état « A ») :

Matériel neuf qui n’a jamais été utilisé : 100% (cent
pour cent) du coût net correspondant au dernier prix
de revient moyen pondéré, calculé conformément aux
dispositions du paragraphe 2), a ci-dessus.

ii - Matériel en bon état (état « B ») :

Matériel d'occasion en bon état et encore utilisable
dans sa destination initiale sans réparation : 75%
(soixante quinze pour cent) du coût net du matériel
neuf tel que défini ci-dessus.

ji - Autre matériel usagé (état « C ») :

Matériel encore utilisable dans sa destination initiale,
mais seulement après réparation et remise en état :
50% (cinquante pour cent) du coût net du matériel
neuf tel que défini ci-dessus.

iv - Matériel en mauvais état (état « D ») :

Matériel non utilisable dans sa destination initiale,
mais qui est utilisable pour d'autres services : 25%
(vingt-cinq pour cent) du coût net du matériel neuf tel
que défini ci-dessus.

v - Ferrailles et rebuts (état « E ») :

Matériel hors d'usage et irréparable : prix courant des
rebuts.

La valeur des équipements et matériels fournis par
une des entités constituant le Contracteur à partir de
stocks appartenant à une association extérieure aux
Travaux Pétroliers est déterminée selon les disposi-
tions contractuelles régissant ladite association.

3) L'Opérateur ne garantit pas la qualité du matériel
neuf visé ci-dessus au-delà de ce que fait le fabri-
quant ou le revendeur du matériel concerné. En cas
de matériel neuf défectueux, le Contracteur fait dili-
gence pour obtenir remboursement ou compensation
de la part du fabriquant ou du revendeur : cependant
le crédit correspondant n'est passé en écriture qu'à la
réception du remboursement ou de la compensation.

4) En cas de défectuosité du matériel usagé visé ci-
dessus, le Contracteur crédite le compte des Coûts
Pétroliers des sommes qu'il aura effectivement en-
caissées en compensation.

5) Utilisation des matériels, équipements et installa-
tions appartenant en propre au Contracteur.

Les matériels, équipements et installations apparte-
nant en propre au Contracteur et utilisés à titre tem-
poraire pour les besoins des Travaux Pétroliers, sont
imputés aux Coûts Pétroliers pour un montant de lo-
cation couvrant notamment :

a) l'entretien et les réparations,
De mai 2016

Journal officiel de la République du Congo 55

comptabilité analytique du Contracteur de l'investis-
sement et de la rémunération du capital investi,

c) les dépenses de transport et de fonctionnement
et toutes autres dépenses non déjà imputées par
ailleurs.

Le prix facturé exclut toute charge inhérente aux sur-
coûts dus, notamment, à une immobilisation ou à
une inutilisation anormales desdits équipements et
installations dans le cadre des activités du Contrac-
teur autres que les Travaux Pétroliers.

En tout état de cause, les coûts imputés aux Coûts
Pétroliers pour l'utilisation de ces équipements et ins-
tallations ne doivent pas excéder ceux qui seraient
normalement pratiqués au Congo par des entreprises
tierces à des conditions de qualité et de disponibilité
similaires.

6) Les actifs corporels ainsi que les équipements, ma-
tériels et matières consommables acquis pour les be-
soins des Travaux Pétroliers deviennent la propriété
du Congo dans les conditions prévues à l'Article 14
du Contrat.

ARTICLE 13 : DEPENSES OPERATIONNELLES

Les dépenses opérationnelles sont imputées aux
Coûts Pétroliers au prix de revient pour le Contrac-
teur des prestations ou charges qu'elles concernent,
tel que ce prix ressort des comptes de celui-ci et tel
qu'il est déterminé en application des dispositions de
la présente Annexe 1. Ces dépenses comprennent,
notamment :

1) Les impôts, droits et taxes payés au Congo

La Redevance et l'impôt sur les Sociétés mentionnés
à l'Article 12 du Contrat ne sont pas imputables aux
Coûts Pétroliers, à l'exception de la redevance minière
proportionnelle calculée sur les Hydrocarbures Li-
quides consommés par le Contracteur au cours des
Travaux Pétroliers.

2) Les dépenses de personnel et d'environnement du
personnel

a) Principes

Dans la mesure où elles correspondent à un travail
et à des effectifs et où elles ne sont pas excessives
eu égard à l'importance des responsabilités exercées,
au travail effectué et aux pratiques habituelles, ces
dépenses couvrent tous les paiements effectués ou
charges encourues à l'occasion de l’utilisation et l'en-
vironnement du personnel travaillant au Congo pour
la conduite et l'exécution des Travaux Pétroliers ou
pour leur supervision. Ce personnel comprend les
personnes recrutées localement par le Contracteur et
celles mises à la disposition de celui-ci par ses Socié-
tés Affiliées ou des tiers.

b) Éléments

remboursées ou encourues au titre du personnel
visé ci-dessus, en vertu des textes légaux et régle-
mentaires, des conventions collectives, des contrats
de travail et du règlement propre au Contracteur et,
d'autre part, les dépenses payées ou encourues pour
l'environnement de ce personnel, notamment :

1 - salaires et appointements d'activité ou de congé,
heures supplémentaires, primes et autres indemnités
suivant les réglementations internes en vigueur ;

2 - charges patronales y afférentes résultant des
textes légaux et réglementaires, des conventions col-
lectives et des conditions d'emploi, y compris le coût
des pensions et retraite :

3 - dépenses payées ou encourues pour l'environne-
ment du personnel ; celles-ci représentent, notam-
ment :

i) les dépenses d'assistance médicale et hospitalière,
d'assurance sociale et toutes les autres dépenses so-
ciales particulières au Contracteur, notamment liées
à la scolarité au Congo des enfants de son personnel
et aux œuvres sociales, suivant les réglementations
internes en vigueur ;

äü) les dépenses de transport des employés, de leur
famille et de leurs effets personnels, lorsque la prise
en charge de ces dépenses par l'employeur est prévue
par le contrat de travail :

äi) les plans de préretraite et de réduction de person-
nel en proportion de la durée de l'affectation dudit
personnel aux Travaux Pétroliers :

iv) les dépenses de logement du personnel, y com-
pris les prestations y afférentes, lorsque leur prise en
charge par l'employeur est prévue par le contrat de
travail (eau, gaz, électricité, téléphone) :

v) les indemnités payées ou encourues à l'occasion de
l'installation et du départ des salariés ;

vi) les dépenses afférentes au personnel administratif
rendant les services suivants : gestion et recrutement
du personnel local, gestion du personnel expatrié,
formation professionnelle, entretien et fonctionne-
ment des bureaux et logements, lorsque ces dépenses
ne sont pas incluses dans les frais généraux ou sous
d’autres rubriques :

vii) les frais de location des bureaux ou leur coût d'oc-
cupation, les frais des services administratifs collec-
tifs (secrétariat, mobilier, fournitures de bureau, in-
formatique, télécommunications, etc...) :

viii) les frais de formation assurée par le Contracteur
au Congo ou à l'étranger par son personnel ou par
des tiers.

c) Conditions d'imputation

Les dépenses de personnel correspondent :

1 - soit à des dépenses directes imputées directement
au compte des Coûts Pétroliers correspondant ;
56 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

putées au compte des Coûts Pétroliers à partir des
données de la comptabilité analytique et déterminées
au prorata du temps consacré aux Travaux Pétroliers.
Les imputations des dépenses de personnel sont ef-
fectuées pour des montants réels ou pour des mon-
tants provisionnels ou forfaitaires et excluent toute
duplication de coûts.

3) Les dépenses payées ou encourues à raison des
prestations de services fournies par les Tiers, les en-
treprises constituant le Contracteur ou les Sociétés
Affiliées.

Ces dépenses comprennent :
i) - Services extérieurs

Les services rendus par les Tiers, y compris par les
Parties, sont imputés à leur prix de revient comp-
table pour le Contracteur, c'est-à-dire au prix facturé
par les fournisseurs, y compris tous droits, taxes et
charges annexes éventuels ; les prix de revient sont
diminués de tous rabais, remises, ristournes et es-
comptes obtenus par le Contracteur, soit directement,
soit indirectement.

ii) - Services des Sociétés Affiliées
a) — Services spécifiques

Sous réserve des dispositions de l'Article 3.6 du
Contrat, le Contracteur peut demander à toute So-
ciété Affiliée de fournir des services professionnels,
techniques ou autres spécifiques qui ont été inclus
dans le Programme de Travaux et dans le Budget et
qui ne sont pas couverts par les honoraires pour les
services mentionnés sous b)- ci-après.

Le coût des services techniques et professionnels
fournis par les employés de l’une quelconque des So-
ciétés Affiliées du Contracteur, tant à l'intérieur qu'à
l'extérieur du Congo, qui consistent notamment en
salaires, appointements, charges salariales des em-
ployés qui fournissent ces services, en une quote-part
du coût des matériels, équipements et installations
qui sont mis a disposition à l'occasion de ces pres-
tations, ainsi que les frais généraux y afférents ; ces
coûts sont déterminés selon les méthodes habituelles
en coûts complets des Sociétés Affiliées sur la base
de facturations justifiées par des relevés d'unités
d'œuvre (les unités d'œuvre utilisées pour évaluer et
facturer l'assistance technique correspondent à des
temps agents et des unités de compte spécifiques en
ce qui concerne certaines prestations ; de manière gé-
nérale, ces unités d'œuvre sont imputées par saisie
individuelle après validation hiérarchique).

Les imputations couvriront les services fournis no-
tamment dans les domaines suivants :

ingénierie, géologie, géophysique, forage et produc-
tion, gisement et étude des réservoirs, études éco-
nomiques, comptabilité, finance, montage et gestion
des financements, trésorerie, fiscalité, droit, relations
avec le personnel et formation, gestion, direction, trai-

b)- Services,
généraux.

conseils et assistance techniques

Au titre des coûts de services, conseils et assistance
techniques généraux, et des coûts des travaux de dé-
veloppement, le contracteur passera des honoraires
pour services au débit des comptes.

Les taux de ces coûts seront calculés pour récupé-
rer les coûts effectifs, sans profit, mis à la disposition
du contracteur en vertu de tout contrat de services
passé entre l'opérateur et toute société affiliée relatif
aux travaux pétroliers. Un exemplaire du contrat et
de toutes les modifications apportées à celui-ci sera
mis à la disposition du Congo.

Les montants passés au débit des comptes en vertu
de a)- et b)- du présent paragraphe seront calculés
conformément à la pratique comptable habituelle des
Sociétés Affiliées de l'Opérateur et n'excéderont pas
ceux pratiqués par d'autres sociétés opératrices dans
la région et dans des conditions similaires.

üüi)- Utilisation d'équipement et du matériel du
Contracteur

Lorsque le Contracteur utilise, pour les Travaux Pé-
troliers, du matériel, des équipements ou des installa-
tions qui sont la propriété exclusive d'une entreprise
constituant le Contracteur, il impute aux Coûts Pé-
troliers, au prorata du temps d'utilisation, la charge
correspondante, déterminée selon ses méthodes habi-
tuelles et selon les principes définis au paragraphe ii)
ci-dessus. Cette charge comprend, notamment, une
quote-part :

1 - de l'amortissement annuel calculé sur le “prix ren-
du Congo” d'origine défini à l'Article 12 ci-dessus :

2 - du coût de la mise en œuvre, des assurances, de
l'entretien courant, du financement et des révisions
périodiques.

3 - Les frais de magasinage

Les frais de magasinage et de manutention (frais de
personnel et frais de fonctionnement des services)
sont imputés aux Coûts Pétroliers au prorata de la
valeur des sorties de biens enregistrées.

4 - Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de
transport de personnel, de matériel ou équipements
destinés et affectés aux Travaux Pétroliers et qui ne
sont pas déjà couvertes par les paragraphes ci-dessus
ou qui ne sont pas intégrées dans les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la remise en état
des biens à la suite d'avaries ou de pertes résultant
d'incendies, inondations, tempêtes, vols, accidents ou
tout autre cause, sont imputées selon les principes
définis dans la présente Annexe 1.
De mai 2016

Journal officiel de la République du Congo 57

Les sommes recouvrées auprès des compagnies d’as-
surances pour ces avaries et pertes sont créditées aux
comptes de Coûts Pétroliers.

Les dépenses de cette nature supérieures à un million
(1 000 000) de US $ seront portées à la connaissance
du Comité de Gestion.

5) Les frais courants d'exploitation du matériel et les
dépenses de maintenance

Les frais courants d'exploitation du matériel, des
équipements et des installations affectés aux Travaux
Pétroliers sont imputées aux Coûts Pétroliers à leur
prix de revient pour les charges en imputation directe
et sur la base des taux standard ou des clés de répar-
tition en vigueur du Contracteur pour les charges en
imputation indirecte.

Les dépenses de maintenance (entretien courant et
gros entretien) du matériel, des équipements et des
installations affectés aux Travaux Pétroliers sont im-
putées aux Coûts Pétroliers au prix de revient.

6) Les primes d'assurances et dépenses liées au règle-
ment des sinistres

Sont imputées aux Coûts Pétroliers :

a) les primes, commissions et frais relatifs aux assu-
rances obtenues pour couvrir les Travaux Pétroliers
selon les normes de l’industrie ou comme exigé par le
Contrat, y compris, mais sans limitation, l'extraction
d'hydrocarbures, le personnel, les biens et l'équipe-
ment affectés aux Travaux Pétroliers, les Hydrocar-
bures produits et la responsabilité civile du Contrac-
teur et de l'Opérateur à l'égard des tiers dans le cadre
desdits travaux.

b) les dépenses supportées par le Contracteur lors
d'un sinistre survenu dans le cadre des Travaux
Pétroliers, celles supportées en règlement de toutes
pertes, réclamations, dommages et autres dépenses
annexes, non couverts par les assurances souscrites ;

c) les dépenses payées en règlement de pertes, ré-
clamations, dommages ou actions judiciaires, non
couvertes par une assurance et pour lesquelles le
Contracteur n'est pas tenu de souscrire une assu-
rance. Les sommes recouvrées auprès des assurances
au titre des polices et garanties sont comptabilisées
conformément à l'Article 16, 2), d) ci-après :

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses re-
latives aux frais de procédure, d'enquête et de règle-
ment des litiges et réclamations (demandes de rem-
boursement ou compensation), qui surviennent à l'oc-
casion des Travaux Pétroliers ou qui sont nécessaires
pour protéger ou recouvrer les biens, y compris, no-
tamment, les honoraires d'avocats ou d'experts, les
frais juridiques, les frais d'enquête ou d'obtention
de la preuve, ainsi que les sommes versées à titre de

Lorsque de tels services sont effectués par le person-
nel du Contracteur ou par des Sociétés Affiliées, une
rémunération, correspondant au temps et aux coûts
réellement supportés, est incluse dans les Coûts Pé-
troliers. Le prix ainsi imputé pour les services rendus
par les Sociétés Affiliés ne devra pas être supérieur à
celui qui aurait été payé à des tiers pour des services
identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières

Les intérêts, agios, commissions, courtages et autres
charges financières, encourues par le Contracteur,
y compris auprès des Sociétés Affiliées au titre des
dettes, emprunts et autres moyens de financement
liés aux Travaux Pétroliers sont imputés aux Coûts
Pétroliers.

Ces règles d'imputation sont applicables aux intérêts,
agios et charges financières encourus sur la Zone de
Permis conformément aux dispositions de l'article 46
du Code des Hydrocarbures.

9) Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de
change réalisées liées aux emprunts et dettes du
Contracteur.

Cependant, le Contracteur ne saurait être garanti
contre les risques de change ou manques à gagner
liés à l'origine des capitaux propres investis et à l'au-
tofinancement, et les pertes éventuellement subies
de ce fait ne peuvent, en aucun cas, être considérées
comme des Coûts Pétroliers ; elles ne peuvent, par
conséquent, être inscrites au compte des Coûts Pétro-
liers, ni donner droit à récupération. Il en est de même
des primes et frais d'assurances que le Contracteur
viendrait à contracter pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se
rapportant aux Travaux Pétroliers et traitées directe-
ment en monnaie autre que le dollar américain sont
également imputables aux Coûts Pétroliers.

10) Coûts des travaux d'Abandon

Les coûts des Travaux d'Abandon seront récupérables
conformément à l'Article 7.5 du Contrat.

Ces coûts seront établis et remboursés comme suit :

- le Contracteur soumettra au Comité de Gestion
un budget des coûts de Travaux d'Abandon,
notamment lorsque soixante pour cent (60%)
des réserves estimées de l'un quelconque du
Permis d'Exploitation auront été produites. A
cet effet, le Contracteur soumettra à l'appro-
bation du Comité de Gestion, pour le Permis
d'Exploitation, une estimation des coûts des
Travaux d'Abandon, ainsi qu'une proposi-
tion pour la récupération de ces coûts basée
sur la productivité des puits, le comportement
58 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

- sont imputés aux Coûts Pétroliers les coûts
des Travaux d'Abandon établis sur la base
de ladite estimation et calculés sur la base
d'unités de production estimée, à partir d'un
Trimestre qui permettra au Contracteur de
couvrir les coûts des Travaux d'Abandon avec
la part de Cost Oil qui reste disponible sur le
Permis d'Exploitation compte tenu des coûts
des Travaux d'Exploitation prévisibles.

Les estimations susvisées pourront être révisées à
tout moment par le Comité de Gestion à la demande
d'une des Parties.

ARTICLE 14 : AUTRES DEPENSES

Sont inclus dans les Coûts Pétroliers :

1) Les frais exposés à l'occasion des contrôles et
vérifications opérés par le Congo, conformé-
ment aux dispositions du Contrat.

2) Les dépenses raisonnablement engagées par le
Contracteur à l'occasion de la tenue des Co-
mités de Gestion pour l'organisation des Co-
mités de Gestion et pour permettre au Congo
d'y participer.

3) Les charges de fonctionnement non opération-
nelles

Il convient d'entendre par charges de fonctionne-
ment non opérationnelles, les charges encou-
rues par le Contracteur au titre de la direction
et de la gestion administrative et financière des
activités dont il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la
direction et des services administratifs et fi-
nanciers du Contracteur au Congo, que ces
fonctions soient exercées directement par
le Contracteur ou par des Sociétés Affiliées.
Une quote-part de ces frais est imputable aux
Coûts Pétroliers à leur prix de revient suivant
les méthodes en vigueur du Contracteur.

b) d'autre part, à l'Assistance Générale destinée à
couvrir la part équitable des frais de direction
générale et administrative du groupe de l'Opé-
rateur. Cette Assistance Générale est impu-
table conformément à l'Article 13.3 ci-dessus.

c) nonobstant d'autres dispositions à cet égard,
le Contracteur peut récupérer comme Coûts
Pétroliers les sommes acceptées comme frais
généraux conformément à tout Contrat d'As-
sociation conclu entre entités qui pourraient
composer le Contracteur. Pourtant, dans le
cas où il n'y aurait pas de tel Contrat d'As-
sociation, les dépenses courantes non-opéra-
tionnelles suivantes peuvent néanmoins être
imputées aux Coûts Pétroliers:

(i Pour des dépenses encourues en relation aux
Travaux de Développement, et aux Travaux d'Exploi-

pour cent et demi (1 1/2%) des frais de développe-
ment et d'exploitation.

4) Les autres dépenses, y compris les dépenses payées
ou encourues à raison du transport des Hydrocar-
bures jusqu’au(x) point(s) d'enlèvement. Il s'agit de
toutes les dépenses effectuées ou pertes subies liées à
l'exécution des Travaux Pétroliers conformément aux
usages de l'Industrie Pétrolière et dont l'imputation
aux Coûts Pétroliers n'est pas exclue par les stipula-
tions du Contrat ou de la présente Annexe.

5) Toutes autres dépenses qui n'ont pas été prises en
compte dans les stipulations des Articles 12 et 13 ci-
dessus, dans la mesure où ces dépenses sont enga-
gées par le Contracteur pour l'exécution des Travaux
Pétroliers conformément aux usages de l'Industrie Pé-
trolière. Ces dépenses comprennent notamment les
dépenses afférentes à toute urgence concernant la sé-
curité des personnes et des biens dans le cadre des
Travaux Pétroliers.

ARTICLE 15 : COUTS NON RECUPERABLES

Les paiements effectués en règlements de frais,
charges ou dépenses exclues par les stipulations
du Contrat ou de la présente Annexe 1 ne sont pas
pris en compte et ne peuvent donc donner lieu à
récupération.

Ces frais, charges et dépenses comprennent notam-
ment :

1) les coûts et dépenses non liés aux Travaux
Pétroliers ;

2) la Redevance due au Congo conformément à l'Ar-
ticle 12.1 du Contrat, à l'exception de la Redevance
minière proportionnelle calculée sur les Hydrocar-
bures Liquides consommés par le Contracteur au
cours des Travaux Pétroliers.

3) l'impôt sur les Sociétés :

4) les bonus versés au Congo relatifs à la Zone de
Permis.

5) les intérêts, agios et frais se rapportant aux em-
prunts non destinés à financer les Travaux Pétroliers
et aux emprunts pour le financement des Travaux
d'Exploitation ;

6) les intérêts relatifs aux prêts consentis par les So-
ciétés Affiliées du Contracteur dans la mesure où ces
intérêts excèdent la limite prévue aux premiers ali-
néas de l’article 13.8) ci-dessus.

7) Les pertes de change qui constituent des manques
à gagner résultant de risques liés à l'origine des capi-
taux propres et de l'autofinancement du Contracteur.

ARTICLE 16 : CREDIT DES COMPTES DES COUTS
PETROLIERS
De mai 2016

Journal officiel de la République du Congo 59

1) La valeur des quantités d'Hydrocarbures revenant
au Contracteur en application des stipulations de
l'Article 7.2 du Contrat, selon l'évaluation de l'Article
9 du Contrat.

2) Tous autres recettes, revenus, produits et pro-
fits liés aux Travaux Pétroliers, notamment ceux
provenant :

a) de la vente de substances connexes aux Hydro-
carbures ;

b) du transport et du stockage de produits appar-
tenant aux tiers dans les installations réalisées
dans le cadre des Travaux Pétroliers ;

c) de bénéfices de change réalisés sur les créances
et les dettes du Contracteur dans les mêmes
conditions que les imputations de même na-
ture au titre de l'Article 15 ci-dessus ;

d) des remboursements effectués par les assu-
reurs, au titre des avaries, pertes ou sinistres
imputés aux Coûts Pétroliers:

e) de règlements transactionnels ou de liquida-
tions, dans la mesure où les dépenses y affé-
rentes ont été imputées aux Coûts Pétroliers :

f de cessions ou de location de biens acquis ou
réalisés dans le cadre des Travaux Pétroliers ;

g) de la fourniture de prestations de services, dans
la mesure où les dépenses y afférentes ont été
imputées aux Coûts Pétroliers ;

h) de rabais, remises et ristournes obtenus, s'ils
n'ont pas été imputés en déduction du prix de
revient des biens auxquels ils se rapportent.

ARTICLE 17 : DISPOSITION ET UTILISATION DES
BIENS

1) Les matériels, équipements, installations et
consommables qui sont inutilisés ou inutili-
sables, sont retirés des Travaux Pétroliers pour
être, soit déclassés ou considérés comme “fer-
railles et rebuts”, soit rachetés par le Contrac-
teur pour ses besoins propres, soit vendus à
des tiers ou à ses Sociétés Affiliées.

2) En cas de cession de matériels aux entités
constituant le Contracteur ou à leurs Socié-
tés Affiliées, les prix sont déterminés confor-
mément aux dispositions de l'Article 12.2). b)
de la présent Annexe, ou, s'ils sont supérieurs
à ceux résultant de l'application dudit Article,
convenus entre les Parties. Lorsque l'utilisation
de bien concerné dans les Travaux Pétroliers a
été temporaire et ne justifie pas les réductions
de prix fixées à l'Article susvisé, ledit bien est
évalué de façon que les Coûts Pétroliers soient
débités d'une charge nette correspondant à la
valeur du service rendu.

3) Les ventes à des tiers de matériels, équipements,
installations et consommables sont effectuées
par le Contracteur au prix du marché. Tous
remboursements ou compensations accordés à
un acheteur pour un matériel défectueux sont
débités au compte des Coûts Pétroliers dans la

4) S'agissant de biens qui appartiennent au Congo
en vertu des stipulations de l'Article 13 du
Contrat, le Contracteur communiquera au Co-
mité de Gestion la liste des biens cédés confor-
mément au paragraphe 2) ci-dessus.

5) Les ventes ou retraits visés ci-dessus seront
soumis au Comité de Gestion qui en détermi-
nera les modalités de réalisation.

6) Lorsque les Coûts Pétroliers restant à récupé-
rer ne représentent plus que des Coûts des
Travaux, d'Exploitation, le produit des ventes
doit être visés dessous au Congo ; le versement
doit intervenir dans les trente (3) jours sui-
vant la date de l'encaissement du prix par le
Contracteur.

7) Lorsqu'un bien est utilisé au bénéfice d'un tiers
ou du Contracteur pour des opérations non
couvertes par le Contrat, les loyers ou tarifs
correspondants sont calculés à des taux qui,
sauf accord du Congo, ne peuvent être calculés
sur une base inférieure aux prix de revient.

CHAPITRE IV - INVENTAIRE
ARTICLE 18 : INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en
quantités et en valeurs de tous les biens meubles et
immeubles acquis ou réalisés dans le cadre des Tra-
vaux Pétroliers.

Lorsque des stocks de matériels et matières consom-
mables ont été constitués dans le cadre des Travaux
Pétroliers, le Contracteur procédera, à intervalles rai-
sonnables, mais au moins une fois par an, aux in-
ventaires physiques, suivant ses méthodes en vigueur
d'inventaires tournants.

Si le Congo souhaite participer à une de ces opéra-
tions d’inventaires tournants, il en informe l'Opéra-
teur et la date en est fixée d’un commun accord.

Le rapprochement de l'inventaire physique et de l'in-
ventaire comptable, tel qu'il résulte des comptes, sera
fait par le Contracteur. Un état détaillant les diffé-
rences, en plus ou en moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires
aux comptes dès la fin des opérations d'inventaires.

CHAPITRE V - PROGRAMMES DE TRAVAUX
ET BUDGETS ANNUELS

ARTICLE 19 : REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les Pro-
grammes de Travaux et Budgets conformément à
l'Article 5 du Contrat. Ces Programmes de Travaux et
Budgets correspondants, qui seront, au besoin, expli-
qués et commentés par le Contracteur, comporteront,
notamment ;
60 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

2) un état valorisé des investissements, par grosses
catégories,

3) une estimation des variations des stocks des ma-
tériels et matières consommables,

4) un état prévisionnel des productions et coûts de
production, par champ.

Concernant la prévision de production de l'Année Ci-
vile suivante, cet état présentera un plan de produc-
tion détaillant, pour le Permis d'Exploitation et par
mois, les quantités d'Hydrocarbures Liquides, dont
la production est prévue. En tant que de besoin, le
Contracteur fera parvenir des états rectificatifs.

ARTICLE 20 : PRESENTATION

Les Programmes de Travaux et Budgets sont décou-
pés en lignes budgétaires. Les lignes budgétaires sont
ventilées par nature d'opérations, exploration, appré-
ciation, développement, exploitation, transport, stoc-
kage, gros entretien, autres.

ARTICLE 21 : SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront,
en outre, les réalisations et les prévisions de clôture
de l'Année Civile en cours, et comporteront des ex-
plications sur les écarts significatifs entre prévisions
et réalisations, par ligne budgétaire. Sont considérés
comme significatifs les écarts de plus de dix pour cent
ou d'un montant égal ou supérieur à un million de
dollars américains (US$ 1.000.000).

Dans les quarante-cinq premiers jours de l'Année
Civile, le Contracteur fait parvenir au Congo la liste
des comptes analytiques constituant chaque ligne
budgétaire, avec mise à jour chaque Trimestre, si
nécessaire, de manière à permettre la reconstitution
des réalisations se rapportant aux lignes budgétaires
des Programmes de Travaux et Budgets annuels
approuvés.

CHAPITRE VI - VERIFICATION DES COMPTES

ARTICLE 22 : DROIT D'AUDIT GENERAL

Le Congo peut vérifier la comptabilité des Coûts Pé-
troliers, soit par ses propres agents, soit par l'inter-
médiaire d'un cabinet international indépendant.

A cet effet, le Congo et le Contracteur s'informent mu-
tuellement des périodes qui leur conviennent pour
procéder à ces vérifications, et les dates auxquelles
celles-ci auront lieu sont arrêtées, autant que pos-
sible, d’un commun accord, dans la limite des délais
de prescription prévus à l'Article 5.6 du Contrat.

Les sections de la compatibilité analytique du Contrac-
teur qui enregistrent des dépenses relatives à la fois
aux Travaux Pétroliers et à d’autres activités ne rele-
vant pas du Contrat, peuvent faire l'objet, au choix du
Congo, soit d'une vérification directe par ses propres
agents, soit d'une vérification par l'intermédiaire du
cabinet dont il utilise les services ou par l'intermé-
diaire des commissaires aux comptes du Contracteur

pps Re

sont bien appliquées et que les procédures comptables
et financières du Contracteur sont correctement sui-
vies et appliquées sans discrimination et de manière
équitable aux diverses opérations concernées.

Les frais d'assistance facturés par les Sociétés Aff-
liées aux entités constituant le Contracteur, feront
l'objet de la fourniture à la demande du Congo d'un
certificat du cabinet international chargé de certifier
les comptes des sociétés concernées. Ce cabinet devra
certifier que les frais imputés aux opérations pétro-
lières ont été déterminés de manière équitable et non
discriminatoire. Les prestations d'assistance four-
nies par les Sociétés Affiliées des entités constituant
le Contracteur doivent être certifiées, par ledit cabi-
net, comme ayant été facturées sans élément de profit
pour lesdites Sociétés Affiliées. Les frais des commis-
saires aux comptes seront payés par le Contracteur
en tant que Coûts Pétroliers.

Les Coûts Pétroliers enregistrés au cours de toute An-
née Civile seront considérés comme exacts et sincères,
selon les dispositions de l'Article 5.6 du Contrat. Le
Congo peut procéder à une nouvelle vérification des
seules écritures concernées par toute réserve écrite
ainsi exprimée par le Congo et pour laquelle un dé-
saccord subsiste après soumission au Comité de
Gestion. Ces comptes demeureront ouverts jusqu'à
l'achèvement de la nouvelle vérification et jusqu'à ce
que le désaccord soit réglé conformément à l'article
5.6 du Contrat. Toutefois, le Congo peut procéder à
un contrôle fiscal auprès du Contracteur.

CHAPITRE VII - ETATS DES REALISATIONS
SITUATIONS - COMPTES-RENDUS

ARTICLE 23 : ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs, le
Contracteur fera parvenir au Congo, dans les condi-
tions, formes et délais indiqués ci-après, le détail des
opérations et travaux réalisés, tels qu'ils sont enre-
gistrés dans les comptes, documents, rapports et
états tenus ou établis par lui et relatifs aux Travaux
Pétroliers.

ARTICLE 24 : ETAT DES TRAVAUX DE DEVELOPPE-
MENT ET D'EXPLOITATION

Dans les soixante jours suivant la fin de chacun des
trois premiers Trimestres de l'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatrième Tri-
mestre, le Contracteur fait parvenir au Congo un état
des réalisations indiquant notamment, pour le Tri-
mestre précédent, le détail et la nature des Travaux
de Développement et d'Exploitation effectués sur la
Zone de Permis et les dépenses s'y rapportant, en dis-
tinguant notamment, les travaux relatifs :

1) aux forages de développement, par campagne de
forage :

2) aux installations spécifiques de production :

3) aux forages de production, par campagne de forage :

AY any inctallatinnc at marne de tronennmt dac El.
De mai 2016

Journal officiel de la République du Congo 61

5) aux installations de stockage des Hydrocarbures
Liquides, après traitement primaire ;

6) à la sismique et à la géologie réalisées aux fins de
réévaluation du Permis.

ARTICLE 25 : ETAT DES VARIATIONS DES COMPTES
D'IMMOBILISATIONS ET DES STOCKS DE MATÉ-
RIEL ET DE MATIÈRES CONSOMMABLES

Dans les soixante jours suivant la fin de chacun des
trois premiers Trimestres de l'Année Civile et dans les
quatre-vingt-dix jours suivant la fin du quatrième Tri-
mestre, le Contracteur fait parvenir au Congo un état
des réalisations indiquant notamment, pour le Tri-
mestre précédent, les acquisitions et créations d'im-
mobilisations, de matériels et de matières consom-
mables nécessaires aux Travaux Pétroliers, pour le
Permis et par grandes catégories, ainsi que les sorties
(cessions, pertes, destructions, mises hors service) de
ces biens.

ARTICLE 26 : ETAT DE PRODUCTION DU MOIS

Cet état doit être envoyé au Congo conformément
à l'Article 18 du Contrat au plus tard le 28° jour de
chaque mois pour le mois précédent.

Il indiquera, pour le Permis, les quantités d'Hydrocar-
bures Liquides produites effectivement au cours du
mois précédent et la part de cette production revenant
à chacune des Parties, calculée sur des bases provi-
soires en application des dispositions du Contrat.
ARTICLE 27 : ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante
jours suivant la fin de chacun des trois premiers Tri-
mestres de l'Année Civile et dans les quatre-vingt dix
jours suivant la fin du quatrième Trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides
enlevées au titre de la Redevance minière propor-
tionnelle, les quantités d'Hydrocarbures Liquides
consommées par le Contracteur dans les Travaux Pé-
troliers au cours du Trimestre, ainsi que les sommes
payées par le Contracteur au titre de la redevance sur
ces dernières quantités.

ARTICLE 28 : ETAT DES QUANTITES D'HYDROCAR-
BURES LIQUIDES TRANSPORTEES AU COURS DU
MOIS

Cet état doit parvenir au Congo au plus tard le 28°
jour de chaque mois pour le mois précédent.

Il indiquera pour le Permis, par champ, les quantités
d'Hydrocarbures Liquides transportées au cours du
mois précédent, entre le champ et le point d'expor-
tation ou de livraison, ainsi que l'identification des
canalisations utilisées et le prix du transport payé
lorsque celui-ci est effectué par des tiers. L'état in-
diquera, en outre, la répartition provisoire résultant

ARTICLE 29 : ETAT DES ENLEVEMENTS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28°
jour de chaque mois pour le mois précédent.

Il indiquera, par champ, les quantités d'Hydrocar-
bures Liquides effectivement enlevées pour exporta-
tion ou livraison par chaque Partie ou remises à elle,
au cours du mois précédent, en application des stipu-
lations du Contrat.

En outre, chaque entité constituant le Contracteur,
fera parvenir au Congo, dans le même délai et pour
son propre compte, un état des quantités d'Hydrocar-
bures Liquides qu'elle a enlevées pour exportation ou
livraison, en donnant toutes indications concernant
chaque opération d'enlèvement ou de livraison (ache-
teur, navire, prix, destination finale, etc...).

En annexe à cet état, seront jointes toutes autres
informations relatives aux ventes commerciales de
chaque entité du Contracteur, notamment les fac-
tures et les connaissements.

ARTICLE 30 : ETAT DE RECUPERATION DES COUTS
PETROLIERS

Dans les soixante jours suivant la fin de chacun des
trois premiers Trimestres de l'Année Civile et dans les
quatre-vingt-dix jours suivant la fin du quatrième Tri-
mestre, le Contracteur fait parvenir au Congo un état
des réalisations présentant, pour le Trimestre concer-
né, le détail du compte des Coûts Pétroliers permet-
tant, notamment, de faire ressortir pour chaque en-
tité composant le Contracteur.

1) les Coûts Pétroliers restant à récupérer à la fin du
Trimestre précédant le Trimestre concerné :

2) l'indice d'actualisation prévu à l'Article 7.6 du
Contrat pour le Trimestre concerné ;

3) les Coûts Pétroliers afférents aux activités du Tri-
mestre concerné ;

4) les Coûts Pétroliers récupérés au cours du Tri-
mestre avec indication, en quantités et en valeur, de
la production affectée à cet effet ;

5) les sommes venues en diminution des Coûts Pétro-
liers au cours du Trimestre concerné ;

6) les Coûts Pétroliers restant à récupérer à la fin du
Trimestre concerné.

ARTICLE 31 : INVENTAIRE DES STOCKS D'HYDRO-
CARBURES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28°
jour de chaque mois pour le mois précédent.

Il indiquera, pour le mois précédent et par lieu de
stockage :

62 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

4) les stocks théoriques à la fin du mois ;
5) les stocks mesurés à la fin du mois ;
6) l'explication des écarts éventuels.

Le Congo peut toutefois envisager un contrôle conjoint
avec l'Opérateur. Les dépenses y afférentes seront des
Coûts Pétroliers mais seront exclues des frais d'audit
de l'Article 5.6 du Contrat.

ARTICLE 32 : ETAT DES BIENS MEUBLES ET IM-
MEUBLES ACQUIS, CREES, LOUES OU FABRIQUES

Le Contracteur tiendra en permanence dans la Comp-
tabilité un état détaillé de tous les biens meubles et
immeubles acquis, créés, loués ou fabriqués pour les
besoins des Travaux Pétroliers, en distinguant ceux
qui sont propriété du Congo en vertu des stipulations
de l'Article 14 du Contrat et les autres.

Cet état comporte la description et l'identification de
chaque bien, les dépenses s'y rapportant, le prix de
revient et la date d'acquisition, de création ou de fa-
brication, et, le cas échéant, la date de fin d’affecta-
tion aux Travaux Pétroliers (sortie) et le sort qui lui
est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le
trentième (30°) jour de chaque Année Civile pour l'An-
née Civile précédente.

CHAPITRE VII - DECLARATIONS
ET QUITUS FISCAUX

ARTICLE 33 : DECLARATIONS FISCALES

Chaque entité constituant le Contracteur sera as-
sujettie individuellement à l'impôt sur les sociétés
conformément à l'Article 12.2 du Contrat et au Code
des Hydrocarbures. Elle se conformera aux exigences
des lois et règlements en vigueur, notamment le Code
Général des Impôts, en ce qui concerne le classement
des recettes, la détermination de l'assiette fiscale, la
tenue et publication des livres et registres ainsi que
la mise à la disposition de ces livres et registres à
l'administration fiscale congolaise pour d'éventuels
contrôles.

Chaque entité constituant le Contracteur préparera
et déposera une déclaration de revenus couvrant son
Impôt sur les Sociétés et la soumettra au Congo avec
toute la documentation requise à titre de pièces justi-
ficatives de ses obligations en matière d'Impôt sur les
Sociétés.

Afin de permettre aux entités composant le Contrac-
teur de remplir leurs obligations de déclaration fiscale
conformément à l'Article 12.2 du Contrat, le Congo
déterminera après consultation du Contracteur, la
forme de ladite déclaration adaptée au Contrat de
Partage de Production.

tés constituant le Contracteur fourniront au Congo et
à l'administration fiscale congolaise les informations
suivantes:

a)- les recettes provenant des ventes d'Hydrocarbures
Liquides obtenus en application des Articles 7 et 8 du
Contrat .

b)- les dépenses et autres charges déductibles confor-
mément à l'Article 7 du Contrat et au Code des Hy-
drocarbures.

c- l'assiette imposable de chaque entité est égale à
la différence entre le montant des recettes définies en
a) auquel s'ajoute le montant de l'impôt à payer par
le Congo à l'administration fiscale congolaise au nom
et pour le compte de ladite entité, d'une part, et le
montant des dépenses et autres charges définies en
b), d'autre part.

d- l'impôt sur les sociétés de chaque entité, calculé
au taux en vigueur au Congo appliqué à l'assiette ci-
dessus. Le Congo paiera et acquittera, au nom et pour
le compte de chaque entité, l'impôt sur les sociétés de
l'entité, conformément à la législation en vigueur.

A réception de ces déclarations de revenus ainsi que
des pièces justificatives, le Congo fournira gratuite-
ment à chaque entité constituant le Contracteur les
quittances officielles accusant réception du paiement
de l'Impôt sur les Sociétés émises au nom de chaque
entité constituant le Contracteur par les autorités fis-
cales compétentes du Congo. Les quitus fiscaux se-
ront émis dans un délai de 180 jours suivant la fin de
l'Année Civile précédente.

ANNEXE II
REGIME DOUANIER ET FISCAL
ARTICLE 1. REGIME DOUANIER A L'IMPORTATION

Conformément à l'Article 11.3 du Contrat, pendant la
durée du Contrat, le Contracteur bénéficie des avan-
tages douaniers ci-après :

A - Admission en franchise totale

Sont admis en franchise totale de tous droits et taxes
d'entrée, les matériels, matériaux, produits, machines,
équipements et outillages nécessaires aux Travaux
Pétroliers en vertu des Articles 2 et 3 du Contrat et ef-
fectivement affectés aux Travaux Pétroliers, sous ré-
serve des dispositions de l'Article 4 du Contrat. Cette
franchise s'applique aux importations effectuées par
l'Opérateur pour le compte du Contracteur, par les
tiers pour son compte et par ses sous-traitants.

Le régime de la franchise s'applique aux ensembles,
sous-ensembles, leurs pièces de rechange, les pro-

De mai 2016

Journal officiel de la République du Congo 63

Al) Matériels de forage et de sondage

“ _ Substructures et équipements spécifiques d'ap-
pareils, bateaux et barges de forage :

"Équipements de plancher ;

"Équipements pour la fabrication et le traitement
des boues et ciments de forage :

“ Produits rentrant dans la fabrication des
boues et ciments de forage et emballage de ces
produits ;

“  Treuils de forage ;

"Équipements anti-éruption et de lutte contre
l'incendie notamment les extincteurs de toute
capacité :;

“ Tubage de puits et équipements de tubage,
d'habillage de colonne et cimentation :

"Équipements de mesure ;

“Têtes de puits et équipements :

"Équipements de surface ;

"Équipements d'essais de puits.

A2) Matériels et équipements de production

“ Matériels et produits chimiques pour le traite-
ment du pétrole brut et des eaux de rejet :

“ Matériels de stockage et d'expédition :
“Matériaux de construction off & on-shore sur
sites de production, y compris des bureaux :

“ Matériels de traitement des données tech-
niques ;
“Matériels de surface :

- Outillage de maintenance ;

- Matériels et équipements électriques dont
les câbles ;

- Matériels de laboratoire de production ;

- Matériels et équipements de télécommuni-
cation sur sites pétroliers d'exploration, de
production, de traitement et de stockage :

- Appareils et équipements de climatisation
pour locaux sur sites pétroliers d'explora-
tion, de production, de traitement et de stoc-
kage ;

- Matériels et équipements de radioguidage et
faisceaux hertziens ;

- Revêtements industriels, peintures spéci-
fiques pour l'entretien des plateformes et
équipements pétroliers ;

“Matériels de sécurité :

- Groupes incendie et extincteurs de toute ca-
pacité ;
- Chaussures, casques et gilets de sauvetage :

“Matériels de laboratoire ;

“Matériels de fonds ;

“  Tubage de puits, têtes de puits de production,
duses, manifold, gare de racleurs et racleurs ;

“ Matériels de contrat de production ;

“  Jackets, structures immergées et flottantes,

- Matériels de navigation et d'amarrage ;

- Câbles et flexibles sous-marins et acces-
soires, matériels et consommables de répa-
ration ;

- Pièces détachées pour véhicules utilitaires
et véhicules de service.

A3) Autres matériels et produits

" _« Catering » destiné aux appareils, bateaux et
barges de forage et aux barges de travail, barges
de base vie, aux sites pétroliers d'exploration,
de production, de traitement et de stockage :

"Lubrifiants destinés à l'entretien et au fonction-
nement des machines affectées à la recherche,
l'exploitation, le stockage et au transport des
hydrocarbures :

"Carburants, dont notamment le diesel, destinés
au fonctionnement des machines affectées à la
recherche, l'exploitation, le stockage, au trans-
port des hydrocarbures, aux supply boats ex-
clusivement destinés au transport du matériel
et du personnel ;

"Ordinateurs et calculatrices de tout type, leurs
accessoires (logiciels, imprimantes, lecteurs,
lecteurs de disquettes, disques durs, traceurs,
modems, écrans, câbles et prises, réseaux et
équipements de connexions, matériels de sau-
vegarde, onduleurs et climatiseurs) et supports
de stockage (disquettes, disques externes, clés
USB...) ;

“" Equipements audiovisuels, matériels et acces-
soires destinés à la formation ;

“" Matériels et équipements hospitaliers, médica-
ments.

Cette liste est non limitative. Il convient de se réser-
ver la possibilité de la remettre périodiquement à jour,
dans le même esprit, pour prendre en compte notam-
ment l'évolution des techniques et la commercialisa-
tion de nouveaux matériels.

(B) Admission temporaire normale avec dispense de
caution

Sont importés sous le régime de l'admission tem-
poraire normale, par l'Opérateur pour le compte du
Contracteur, par les tiers pour son compte et par ses
sous-traitants, tous matériels, matériaux, produits,
machines, équipements et outillages, nécessaires
aux Travaux Pétroliers en vertu des Articles 2 et 3 du
Contrat et à condition que ces biens soient destinés,
et effectivement affectés aux Travaux Pétroliers, et à
condition qu'ils soient appelés à être réexportés à la
fin de leur utilisation. Si de tels biens sont perdus
ou mis en rebut, l'Opérateur fournit une déclaration
sous serment à cet effet, et aucun droit ni taxe ne
sera perçu.

Si pour des raisons opérationnelles de tels biens sont
appelés à rester au Congo, une requalification en im-
portation définitive (IM4) est possible en franchise des
droits et taxes, sous réserve de justification par l'Opé-

64 Journal officiel de la République du Congo

Edition spéciale N° 4-2016

La liste des biens importés en admission temporaire
dans le cadre du Contrat avec dispense de caution est
la suivante :

“ Appareils, bateaux et barges de forage :

“__ Barges de travail, barge de base vie, bateaux de
livraison, vedettes de tout tonnage, embarcation
de liaison et bateaux de sauvetage :

" Aéronefs ;

“ Véhicules automobiles utilitaires et de service
propriété de l'Opérateur (véhicules de service
pour le personnel, de transport de personnel,
de transport et de manutention de matériels) :

“Plus généralement, tous les matériels importés
temporairement par l'Opérateur dans le cadre
de ses activités de recherche, d'exploitation, de
stockage et de transport des hydrocarbures.

(C) Admission au taux réduit

Sous les mêmes conditions que ci-dessus, sont admis
au taux global réduit à 5% des droits et taxes exi-
gibles à l'importation, les équipements suivants :

“" Vêtements de travail
bottes, gants) :

“Papier tirage grand format se présentant sous
forme de rouleau et papier informatique :

“Matériaux de construction on-shore, en dehors
des sites de production et/ou de stockage, y
compris pour construction de bureaux à l'usage
de l'Opérateur.

(combinaisons, cirés,

(D) Admission au droit commun

Les entités composant le Contracteur payeront les
droits et taxes de douane sous le régime du droit com-
mun applicable aux biens importés suivants :

“ Tous matériels, équipements, pièces détachées
et accessoires destinés aux logements du per-
sonnel de l'Opérateur ;

“ _Vivres et boissons autres que ceux spécifiés au
paragraphe A3 :

“ Matériels, équipements et fournitures de bu-
reau autres que ceux spécifiés au paragraphe
A3.

ARTICLE 2. REGIME DOUANIER A L'EXPORTATION

Le Contracteur est exonéré de toutes taxes à l'expor-
tation pour les Hydrocarbures, les matériels, acces-
soires et pièces de rechange en réparation, les échan-
tillons de brut, d'huile, de produits chimiques, ca-
rottes, prélèvements et échantillons géologiques, les
matériels sous garantie rentrant dans le cadre d'ac-
tivités de recherche, d'exploitation, de stockage et de
transport des Hydrocarbures du Contracteur.

ARTICLE 3. REGIME DOUANIER APPLICABLE AUX
SOUS-TRAITANTS DE L'OPERATEUR

Sous réserve du respect de leurs obligations en ma-
tière douanière, les sous-traitants de l'Opérateur, et

et approuvée par l'Administration des Douanes, bé-
néficient des régimes d'importation et d'exportation
définis ci-dessus.

ARTICLE 4. REGIME FISCAL

Pendant la durée du Contrat, le Contracteur sera ex-
clusivement assujetti à l'impôt sur les sociétés et aux
redevances minière et superficiaire suivant les moda-
lités prévues aux articles 11.1 à 11.4 du Contrat.

En conséquence, pendant la durée visée ci-dessus,
le Contracteur sera exonéré de tous autres impôts,
taxes, droits, contributions, redevances et prélève-
ments de toute nature, en vigueur à la date d'effet du
Contrat ou qui seraient créés ultérieurement.

En particulier, le Contracteur sera, entre autres, exo-
néré de la contribution des patentes, de l'impôt sur
le revenu des valeurs mobilières pour les sommes
reçues et versées par le Contracteur, de tous droits
d'enregistrement et de timbre, des contributions fon-
cières des propriétés bâties et non bâties, de la taxe
sur la valeur ajoutée et de la taxe sur les mouvements
de fonds.

En outre, le Congo garantit aux Entités du Contracteur,
à leurs sociétés affiliées, à leurs actionnaires et à
leurs fournisseurs, pour la durée du Contrat, le droit
de contracter à l'étranger les emprunts nécessaires à
l'exécution des Travaux Pétroliers.

- DECRET -
TEXTE GENERAL
MINISTERE DES HYDROCARBURES

Décret n° 2016-50 du 23 février 2016 por-
tant approbation de la renonciation par la société
nationale des pétroles du Congo du permis d'exploi-
tation d'hydrocarbures dit « Yombo-Masseko-Youbi »
et attribution à la société nationale des pétroles du
Congo d'un permis d'exploitation d'hydrocarbures li-
quides ou gazeux dit « Yombo-Masseko »

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 24-94 du 23 août 1994 portant code des
hydrocarbures :

Vu la loi n° 1-98 du 23 avril 1998 portant création de
la société nationale des pétroles du Congo :

Vu le décret n° 79-253 du 16 mai 1979 attribuant à la
société Hydro-Congo un permis de recherche de type
«A» pour hydrocarbures dit «Permis Marine I » ;

Vu le décret n° 89-211 du 15 mars 1989 portant attri-
bution à la société Hydro-Congo d'un permis d'exploi-
tation dit « Yombo-Masseko-Youbi » ;

Vu le décret n° 99-51 du 9 avril 1999 portant transfert
De mai 2016

Journal officiel de la République du Congo 65

initialement par la société Hydro-Congo, dans toutes
les activités relatives à la recherche, à l'exploitation,
au traitement et à la transformation des hydrocar-
bures et des substances dérivées ou connexes ;

Vu le décret n° 2008-15 du 11 février 2008 fixant la
procédure d'attribution des titres miniers d'hydrocar-
bures liquides ou gazeux :

Vu le décret n° 2010-595 du 21 août 2010 portant
approbation des statuts de la société nationale des
pétroles du Congo :

Vu le décret n° 2012-1035 du 25 septembre 2012 por-
tant nomination des membres du Gouvernement ;
Vu l'accord relatif à la modification du régime ap-
plicable au permis d'exploitation Yombo/Masseko/
Youbi conclu le 11 février 2015 entre la République
du Congo, la société nationale des pétroles du Congo,
les sociétés Nomeco Congo Inc., Nuevo Congo Limited,
Nuevo Congo Company Limited et la société Petro
Congo S.A. :

En Conseil des ministres,
Décrète :

Article premier : La renonciation par la société natio-
nale des pétroles du Congo au permis d'exploitation
Yombo-Masseko-Youbi est approuvée, et il est conco-
mitamment attribué à la société nationale des pé-
troles du Congo un permis d'exploitation dit « Yombo-
Masseko », valable pour les hydrocarbures liquides ou
gazeux.

La durée de validité du permis d'exploitation Yombo-
Masseko est de vingt ans, renouvelable une seule fois
pour une durée de cinq ans.

Article 2 : Le permis d'exploitation Yombo-Masseko
occupe une partie du périmètre couvert par l'ancien
permis d'exploitation Yombo-Masseko-Youbi. Sa su-
perficie est égale à 144,50 km?, comprise à l'intérieur
du périmètre défini par la carte et les coordonnées
géographiques contenues dans l'annexe 1 du présent
décret.

Article 3 : A la date de signature du présent décret,
les associés de la société nationale des pétroles du
Congo sur le permis d'exploitation Yombo-Masseko
sont les sociétés Perenco Congo S.A., opérateur, et
Petro Congo S.A.

Article 4 : Les sociétés Perenco Congo S.A. et Petro
Congo S.A. verseront à l'Etat congolais un bonus d'at-
tribution selon les conditions définies dans un accord
particulier conclu entre ces sociétés et l'Etat. Ce bo-
nus constitue un coût non récupérable.

Article 5 : Le permis d'exploitation Yombo-Masseko-
Youbi sera réputé restitué à l'Etat et annulé de plein
droit à compter de la date d'effet du présent décret.

Article 6 : Les dispositions du présent décret entre-
ront en vigueur à la date de publication au Journal
officiel de la République du Congo de la loi portant ap-
probation du contrat de partage de production relatif
au permis d'exploitation Yombo-Masseko. avec effet

Article 7 : Les ministres des hydrocarbures et des fi-
nances sont chargés, chacun en ce qui le concerne,
de l'exécution du présent décret, qui sera enregistré et
publié au Journal officiel de la République du Congo
et communiqué partout où besoin sera.

Fait à Brazzaville, le 23 février 2016
Par le Président de la République,

Denis SASSOU-N'GUESSO

Le ministre des hydrocarbures,
André Raphaël LOEMBA
Le ministre d'Etat, ministre de l'économie,
des finances, du plan, du portefeuille public
et de l'Intégration,

Gilbert ONDONGO

CARTE ET COORDONNEES DU PERMIS
YOMBO / MASSEKO

Li
dl
È
-}
î
F]
1
ae #0 Zone Yombo | |
| a
| : 7 Tel 5 (|
LE - < fl
ë t]
El: 1
t]
a RH
COORDONNEES COORDONNEES
UTM GEOGRAPHIQUES
SOMMETS
nu n Latitudes | Longitudes
UTMX | UTMY SUD OUEST
1 728500 | 9516554]  4.37137 | 348.04106
2 728500 | 9513200 | 4.40170 | 348.04007
3 732000 | 9513200 | 4.40161 | 348.00045
4 732000 | 9510900 | 4.42241 | 348.00030
5 736500 | 9510900 |  4.42220 | 548.86886
6 736500 | 9500000 | 4.52084 | 348.86857
7 731000 | 9500000 | 4.52098 | 348.91812
8 731000 | 9505000 | 4.47578 | 348.01825
9° 728500 | 9505000 | 4.47584 | 348.04077
10 728500 | 9507600 | 4.45233 | 348.04083
il 721260 | 9507600 | 4.45251 | 349.00605
12 721260 | 9514520 | 4.389094 | 349.00622
19 799779 0614690 A 28000 QAR 00960

